                          Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 1 of 41 Page ID
                                                           #:35685



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “11”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
e 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 2 of 41 Pag
                              #:35686




       GLOBAL ATTRACTIONS
       ATTENDANCE REPORT
                             Exhibit 11
                                            Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 3 of 41 Page ID
Pandora — The World of Avatar, Disney’s                                      #:35687
Animal Kingdom at Walt Disney World Resort,
Lake Buena Vista, FL, U.S.
© Disney




CREDITS
TEA/AECOM 2017 Theme Index and Museum Index: The Global Attractions Attendance Report
Publisher: Themed Entertainment Association (TEA)
Research: Economics practice at AECOM
Editor: Judith Rubin
Publication team: Tsz Yin (Gigi) Au, Chloe Bian, Matthew Budd, Beth Chang, Linda Cheu,
Lucia Fischer, Leonardo Giovanini, Gwyneth Gu, Marina Hoffman, Olga Kondaurova,
Kathleen LaClair, Coralie Landry, Jason Marshall, Shaojin Li, Sarah Linford, Erik Miller,
Jennie Nevin, Margreet Papamichael, John Robinett, Judith Rubin, Brian Sands,
Matt Timmins, Feliz Ventura, Chris Yoshii
©2018 TEA/AECOM. All rights reserved.


CONTACTS
For further information about the contents of this report and about
the Economics practice at AECOM, contact the following:

John Robinett                                      Chris Yoshii
Senior Vice President, Americas                    Vice President, Asia-Pacific
john.robinett@aecom.com                            chris.yoshii@aecom.com
T +1 213 593 8785                                  T +852 3922 9000                                       GLOBAL ATTRACTIONS
Brian Sands, AICP                                  Margreet Papamichael
                                                                                                          ATTENDANCE REPORT
Vice President, Americas                           Director, EMIA                                         The definitive annual
brian.sands@aecom.com                              margreet.papamichael@aecom.com
T +1 202 821 7281                                  T +44 7973 347843                                      attendance study for the
Linda Cheu                                         aecom.com/economics
                                                                                                          themed entertainment and
Vice President, Americas                                                                                  museum industries.
linda.cheu@aecom.com
T +1 415 955 2928                                                                                         Published by the Themed
For information about TEA (Themed Entertainment Association):                                             Entertainment Association
                                                                                                          (TEA) and the Economics
Judith Rubin
TEA Publications, PR & Social Media
                                                   Jennie Nevin
                                                   TEA Chief Operating Officer
                                                                                                          practice at AECOM.
judy@teaconnect.org                                jennie@teaconnect.org
T +1 314 853 5210                                  T +1 818 843 8497

TEAconnect.org
                                                                                            Exhibit 11
                                     Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 4 of 41 Page ID
                                                                      #:35688




    CONTENTS
    THE BIG PICTURE                     6
    THE AMERICAS                       22
    ASIA-PACIFIC                       38
    EMEA                               48
    MUSEUMS                            58
    ABOUT THE STUDY                    74
    FREQUENTLY ASKED QUESTIONS         75




                                                                                                                                  8.1%
                                                                                                                    Parc Astérix, Plailly,
    Parc Astérix, Plailly, France                                                                                   France, attendance
    © Parc Astérix / (C) S. Cambon                                                                                     growth 2016–17
                                                                     Exhibit 11
4                                                                                                                                            5
                                      Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 5 of 41 Page ID
THE BIG PICTURE   8.6%
                  Top 10 theme park
                                                                       #:35689                                                          Chongqing Happy Valley
                                                                                                                                                       © OCT



                  groups worldwide
                  attendance
                  growth 2016–17



                  475.8m
                  Top 10 theme park
                  groups worldwide
                  attendance 2017



                  438.3m
                  Top 10 theme park
                  groups worldwide
                  attendance 2016




                                                                                                               After a fairly flat 2016, the
                                                                                                               industry resumed its historic pace
                                                                                                               of growth in 2017 fueled by Disney,
                                                                                                               China, and Indoor Entertainment
                                                                                                               Centers. The top 25 theme parks
                                                                                                               expanded volume by 4.7%.
                                                                                                                —
                                                                                                               The major theme park operators had an
                                                                                                               outstanding year with 8.6% overall growth
                                                                                                               led largely by properties in China, where
                                                                                                               attendance swelled by nearly 20%. China
                                                                                                               now generates about a quarter of the
                                                                                                               major operators’ overall attendance. Global
                                                                                                               attraction attendance at the major operators
                                                                                                               is now almost half a billion visits a year, and is
                                                                                                               more than double the attendance of all the
                                                                                                               major sport leagues around the world.

                                                                                                               Looking at our major geographies this
                                                                                                               year, Asia’s attendance expanded by 5.5%
                                                                                                               driven by Mainland China with Shanghai
    JOHN ROBINETT                                                                                              Disneyland’s first full year responsible for
    Senior Vice President,                                                                                     much of the gain. North America had steady
    Economics, Americas                                                                                        results of 2.3% exceeding 150 million visits
    —                                                                                                          for the first time.
                                                                      Exhibit 11
6                                                                                                                                                                   7
                                              Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 6 of 41 Page ID
    The mega-destination that is Orlando
    saw major attractions open at both
                                                 strong performance in some of the
                                                                                   #:35690
                                                    European parks. While the Top 20 museums
                                                                                                                 TOP 10
    Disney (Pandora — The World of Avatar)          were relatively flat, regional museums had                   THEME PARK GROUPS
    and Universal (Volcano Bay) in 2017.            a strong year with 5% growth fed by some
    Representing a third of North American          new entries and strong performance in                        WORLDWIDE
    attendance, Orlando should continue to          Asia. Several museums had remarkable




                                                                                                                GROUP NAME
    develop with $10 billion of investment in       years such as the Victoria & Albert (up




                                                                                                                                                                                                  ATTENDANCE


                                                                                                                                                                                                               ATTENDANCE
                                                                                                                                                                                       % CHANGE
    future attractions, RDE (retail, dining and     25%), the National Gallery of Art (up 23%),




                                                                                                                RANK
    entertainment zones), and hotels slated for     the Louvre (up 10%) and the opening of




                                                                                                                                                                                                  2017


                                                                                                                                                                                                               2016
    the next five years. Volume rose in EMEA        the National Museum of African American
    at levels similar to last year’s at 3.8% with   History and Culture in Washington, D.C.                      1 WALT DISNEY ATTRACTIONS                                            6.8% 150,014,000 140,403,000
    most parks having modest performance            which drew 2.4 million visitors.
    and Disney Paris driving the numbers. The
                                                                                                                 2 MERLIN ENTERTAINMENTS GROUP                                        7.8% 66,000,000 61,200,000
    Indoor Entertainment Center (IEC) sector        On the whole, 2017 reflected a return to                     3 UNIVERSAL PARKS AND RESORTS                                        4.4% 49,458,000 47,356,000
    was also very active in EMEA this year (as      healthy growth with significant capital
    well as in other regions). Latin American       expenditures in the industry, both in
                                                                                                                 4 OCT PARKS CHINA                                                   32.9% 42,880,000 32,270,000
    theme park attendance fell off a bit due to     traditional attractions, attraction-adjacent                 5 FANTAWILD                                                         21.7% 38,495,000 31,639,000
    troubles at one park, with the overall top      hotels, and new, IP-branded indoor
                                                                                                                 6 CHIMELONG GROUP                                                   13.4% 31,031,000 27,362,000
    10 parks sliding 2%. However, interest and      attractions. With stabilized global
    investment continue in this market.             economies, and significant planning                          7 SIX FLAGS INC.                                                     2.3% 30,789,000 30,108,000
                                                    occurring now for future investment,
                                                                                                                 8 CEDAR FAIR ENTERTAINMENT COMPANY                                   2.4% 25,700,000 25,104,000
    Turning to water parks and museums,             prospects look good for the industry
    overall global water park attendance at the     in the short- to mid-term.                                   9 SEAWORLD PARKS & ENTERTAINMENT                                    -5.5% 20,800,000 22,000,000
    top parks was up 1.6% with particularly
                                                                                                                 10 PARQUES REUNIDOS                                                 -1.1% 20,600,000 20,825,000
                                                                                                                  TOP 10 ATTENDANCE GROWTH 2016–17                                    8.6% 475,767,000 438,267,000




    Race Through New York Starring
                                                                                                                 8.6%                                475.8m                      438.3m
    Jimmy Fallon™, Universal                                                                                     Top 10 theme park groups            Top 10 theme park groups    Top 10 theme park groups
    Orlando Resort, FL, U.S.                                                                                     worldwide attendance growth         worldwide attendance 2017   worldwide attendance 2016
    ©2018 Universal Orlando.                                                                                     2016–17
    All Rights Reserved.
                                                                                                   Exhibit 11
8                                                                                                           © 2018 TEA / AECOM                                                                                              9
                                                       Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 7 of 41 Page ID
     TOP 25                                                                             #:35691

     AMUSEMENT/THEME PARKS
     WORLDWIDE




                                                                                                 ATTENDANCE


                                                                                                                  ATTENDANCE




                                                                                                                                                                                                                                          ATTENDANCE


                                                                                                                                                                                                                                                         ATTENDANCE
                                                                                    % CHANGE




                                                                                                                                                                                                                           % CHANGE
     LOCATION




                                                                                                                                            LOCATION
     RANK




                                                                                                                                            RANK
     PARK




                                                                                                                                            PARK
                                                                                                 2017


                                                                                                                  2016




                                                                                                                                                                                                                                          2017


                                                                                                                                                                                                                                                         2016
     1 MAGIC KINGDOM AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.              0.3% 20,450,000 20,395,000                                14 ISLANDS OF ADVENTURE AT UNIVERSAL ORLANDO, FL, U.S.                      2.0%           9,549,000      9,362,000
     2 DISNEYLAND, ANAHEIM, CA, U.S.                                               2.0% 18,300,000 17,943,000                                15 UNIVERSAL STUDIOS HOLLYWOOD, UNIVERSAL CITY, CA, U.S.                   12.0%           9,056,000      8,086,000
     3 TOKYO DISNEYLAND, TOKYO, JAPAN                                              0.4% 16,600,000 16,540,000                                16 LOTTE WORLD, SEOUL, SOUTH KOREA                                         -17.6%          6,714,000      8,150,000
     4 UNIVERSAL STUDIOS JAPAN, OSAKA, JAPAN                                       3.0% 14,935,000 14,500,000                                17 EVERLAND, GYEONGGI-DO, SOUTH KOREA                                       -9.5%          6,310,000 6,970,000*
     5 TOKYO DISNEYSEA, TOKYO, JAPAN                                               0.3% 13,500,000 13,460,000                                18 HONG KONG DISNEYLAND, HONG KONG SAR                                       1.6%          6,200,000      6,100,000
     6 DISNEY'S ANIMAL KINGDOM AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.   15.3% 12,500,000 10,844,000                                19 NAGASHIMA SPA LAND, KUWANA, JAPAN                                         1.4%          5,930,000      5,850,000
     7 EPCOT AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL                            4.2% 12,200,000 11,712,000                                20 OCEAN PARK, HONG KONG SAR                                                -3.3%          5,800,000      5,996,000
     8 SHANGHAI DISNEYLAND, SHANGHAI, CHINA                                       96.4% 11,000,000              5,600,000                    21 EUROPA-PARK, RUST, GERMANY                                                1.8%          5,700,000      5,600,000
     9 DISNEY'S HOLLYWOOD STUDIOS AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S. -0.5% 10,722,000 10,776,000                               22 WALT DISNEY STUDIOS PARK AT DISNEYLAND PARIS, MARNE-LA-VALLEE, FRANCE    4.6%           5,200,000      4,970,000
     10 UNIVERSAL STUDIOS AT UNIVERSAL ORLANDO, FL, U.S.                           2.0% 10,198,000              9,998,000                    23 DE EFTELING, KAATSHEUVEL, NETHERLANDS                                     8.7%          5,180,000      4,764,000
     11 CHIMELONG OCEAN KINGDOM, HENGQIN, CHINA                                   15.5%        9,788,000        8,474,000                    24 TIVOLI GARDENS, COPENHAGEN, DENMARK                                       0.0%          4,640,000      4,640,000
     12 DISNEYLAND PARK AT DISNEYLAND PARIS, MARNE-LA-VALLEE, FRANCE              15.0%        9,660,000        8,400,000                    25 UNIVERSAL STUDIOS SINGAPORE, SINGAPORE                                    2.9%          4,220,000      4,100,000
     13 DISNEY CALIFORNIA ADVENTURE, ANAHEIM, CA, U.S.                             3.0%        9,574,000        9,295,000                     TOP 25 TOTAL ATTENDANCE 2017                                                            243,926,000 232,525,000
                                                                                                                                              TOP 25 ATTENDANCE GROWTH 2016–17                                            4.7% 243,926,000 233,057,000




     * Adjustment versus the figure we published in last year’s report




                                                                                                                                             4.7%                                 244.0m                          233.1m
                                                                                                                                             Top 25 amusement/theme parks         Top 25 amusement/theme parks    Top 25 amusement/theme parks
                                                                                                                                             worldwide attendance growth          worldwide attendance 2017       worldwide attendance 2016
                                                                                                                                             2016–17

                                                                                                                               Exhibit 11
10                                                                                                            © 2018 TEA / AECOM        © 2018 TEA / AECOM                                                                                                            11
                                                                               Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 8 of 41 Page ID
     TOP 25                                                                                                     #:35692

     AMUSEMENT/THEME PARKS
     WORLDWIDE



                                                                                                                                                                                                           DENMARK
                                                                                                                                        NETHERLANDS
                                                                                                                                                5.2m                    23
                                                                                                                                                                                                24         4.6m                                SOUTH KOREA

                                                                                                                                                 1 PARK
                                                                                                                                                                                                           1 PARK                                     13m       17   16
                                                                                                                                                                                                                                                      2 PARKS
                                                                                                                                                                                                             GERMANY

                                                15
                                                                                                                                        FRANCE
                                                                                                                                     14.9m                 22             12
                                                                                                                                                                                                    21       5.7m         CHINA
                                                                                                                                                                                                                                                                                      19
                                                                                                                                                                                                                                                                                               3    JAPAN
                                                                                                                                                                                                             1 PARK
            CALIFORNIA, U.S.                                                                                                          2 PARKS                                                                          20.8m          11         8                              5                   51.0m
                   36.9m                                       2
                                                                                      10
                                                                                                    14                1                                                                                                 2 PARKS                                                                     4 PARKS
                    3 PARKS                                                                                                                                                                                                                                                                4
                                                13


                                                                                           9                              6
                                                                                                                                                                                                                                                                          HONG KONG
                                                                                                         7                                                                                                                        SINGAPORE                     20   18   12m
                                                                                                                                                                                                                                   4.2m          25                       2 PARKS
                                                                                                                                                                                                                                    1 PARK
                                                                                       FLORIDA, U.S.
                                                                                           75.6m
                                                                                            6 PARKS




     MAP KEY                                                                                   GROWTH                     Top 25 theme/amusement parks worldwide
                                                                                                                                      Top 20 water parks worldwide
                                                                                               10
                                         Circles represent size of attendance at

                                                                                                                                                                                                         4.7%                                 244.0m                            233.1m
              0%–4.9%

                        5%–9.9%




                                         ranked parks at the geography indicated.
                                         Slices within circles represent proportion            5
                                  10%+
     < 0%




                                         of attendance at the geography from the
                                         ranked park indicated by number. Shading              0
                                         indicates attendance growth at the ranked
                                                                                                                                                                                                         Top 25 amusement/theme parks         Top 25 amusement/theme parks      Top 25 amusement/theme parks
                                         park versus all other ranked parks.                   -5                                                                                                        worldwide attendance growth          worldwide attendance 2017         worldwide attendance 2016
                                                                                                    2010–11   2011–12     2012–13     2013–14    2014–15        2015–16      2016–17                     2016–17
                                                                                                     3.8%      5.2%           4.3%     4.1%       5.4%          -1.1%          4.7%
                                                                                                                                                                                       Exhibit 11
12                                                                                                                                                                  © 2018 TEA / AECOM          © 2018 TEA / AECOM                                                                                             13
                                                       Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 9 of 41 Page ID
     TOP 20                                                                             #:35693

     WATER PARKS
     WORLDWIDE




                                                                                         ATTENDANCE


                                                                                                           ATTENDANCE




                                                                                                                                                                                                                               ATTENDANCE


                                                                                                                                                                                                                                              ATTENDANCE
                                                                            % CHANGE




                                                                                                                                                                                                                 % CHANGE
     LOCATION




                                                                                                                                     LOCATION
     RANK




                                                                                                                                     RANK
     PARK




                                                                                                                                     PARK
                                                                                         2017


                                                                                                           2016




                                                                                                                                                                                                                               2017


                                                                                                                                                                                                                                              2016
     1 CHIMELONG WATER PARK, GUANGZHOU, CHINA                              6.0%        2,690,000        2,538,000                     11 OCEAN WORLD, GANGWON-DO, SOUTH KOREA                                  -9.7%         1,330,000      1,473,000
     2 TYPHOON LAGOON AT DISNEY WORLD, ORLANDO, FL, U.S.                  -5.0%        2,163,000        2,277,000                     12 THERME ERDING, ERDING, GERMANY                                        6.0%          1,320,000      1,245,000
     3 THERMAS DOS LARANJAIS, OLIMPIA, BRAZIL                              2.5%        2,007,000        1,959,000                     13 SUNWAY LAGOON, KUALA LUMPUR, MALAYSIA                                 2.4%          1,300,000      1,270,000
     4 BLIZZARD BEACH AT DISNEY WORLD, ORLANDO, FL, U.S.                  -7.0%        1,945,000        2,091,000                         KAIFENG YINJI WATER PARK, KAIFENG, CHINA                            46.1%          1,300,000       890,000
     5 BAHAMAS AQUAVENTURE WATER PARK, BAHAMAS                            -2.0%        1,831,000        1,868,000                     15 AQUAPALACE, PRAGUE, CZECH REPUBLIC                                   18.8%          1,215,000      1,023,000
     6 UNIVERSAL’S VOLCANO BAY, ORLANDO, FL, U.S.                         NEW          1,500,000                NA                    16 SIAM PARK, SANTA CRUZ DE TENERIFE, SPAIN                             20.9%          1,209,000      1,000,000
     7 HOT PARK RIO QUENTE, CALDAS NOVAS, BRAZIL                           7.2%        1,481,000        1,381,000                     17 WUHU FANTAWILD WATER PARK, WUHU, CHINA                               17.6%          1,204,000      1,024,000
     8 AQUATICA, ORLANDO, FL, U.S.                                       -10.0%        1,382,000        1,536,000                     18 SHENYANG ROYAL OCEAN PARK — WATER WORLD, FUSHUN, CHINA                2.6%          1,200,000      1,170,000
     9 CARIBBEAN BAY, GYEONGGI-DO, SOUTH KOREA                            -3.5%        1,380,000 1,430,000*                           19 WET 'N' WILD GOLD COAST, GOLD COAST, AUSTRALIA                       -5.0%          1,180,000      1,242,000
     10 AQUAVENTURE WATER PARK, DUBAI, U.A.E.                             -5.6%        1,350,000        1,430,000                     20 TROPICAL ISLANDS, KRAUSNICK, GERMANY                                  3.1%          1,168,000      1,133,000
                                                                                                                                       TOP 20 TOTAL ATTENDANCE 2017                                                         30,155,000 27,980,000
                                                                                                                                       TOP 20 ATTENDANCE GROWTH 2016–17                                         1.6% 30,155,000 29,688,000




     * Adjustment versus the figure we published in last year’s report




                                                                                                                                      1.6%                                 30.2m                          29.7m
                                                                                                                                      Top 20 water parks worldwide         Top 20 water parks worldwide   Top 20 water parks worldwide
                                                                                                                                      attendance growth 2016–17            attendance 2017                attendance 2016


                                                                                                                        Exhibit 11
14                                                                                                    © 2018 TEA / AECOM         © 2018 TEA / AECOM                                                                                                        15
                                                                              Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 10 of 41 Page ID
     TOP 20                                                                                                     #:35694

     WATER PARKS
     WORLDWIDE



                                                                                                                                                                                                                                                     SOUTH KOREA

                                                                                                                                     GERMANY                                             CZECH REPUBLIC
                                                                                                                                                                                                                                         11     9    2.7m
                                                                                                                                                                                                                                                     2 PARKS
                                                                  8
                                                                                                                                     2.5m           20       12                  15      1.2m
                                                                              2     U.S.                                             2 PARKS                                             1 PARK
                                                                                                                                                                                                                          18
                                                                                    7.0m                                                                                                                     CHINA
                                                              6                     4 PARKS                    CANARY ISLANDS, SPAIN                                                                       6.4m                     1
                                                                          4
                                                                                                     BAHAMAS
                                                                                                                               1.2m               16                                                       4 PARKS
                                                                                                                                                                                                                     17
                                                                                                                                                                                                                               13
                                                                                                                                1 PARK
                                                                                         5
                                                                                                     1.8m                                                                                    10

                                                                                                     1 PARK
                                                                                                                                                                                                  U.A.E.
                                                                                                                                                                                                  1.4m        MALAYSIA
                                                                                                                                                                                                  1 PARK       1.3m            13
                                                                                                                                                                                                                1 PARK
                                                                                                                               BRAZIL
                                                                                                         7            3        3.5m
                                                                                                                               2 PARKS


                                                                                                                                                                                                                                                                AUSTRALIA
                                                                                                                                                                                                                                                         19     1.2m
                                                                                                                                                                                                                                                                1 PARK




     MAP KEY                                                                        GROWTH                                   Top 20 water parks worldwide
                                                                                                                 Top 25 theme/amusement parks worldwide
                                                                                    10
                                       Circles represent size of attendance at


                                                                                                                                                                                  1.6%                                    30.2m                               29.7m
            0%–4.9%

                      5%–9.9%




                                       ranked parks at the geography indicated.
                                       Slices within circles represent proportion   5
                                10%+
     < 0%




                                       of attendance at the geography from the
                                       ranked park indicated by number. Shading     0
                                       indicates attendance growth at the ranked                                                                                                  Top 20 water parks worldwide            Top 20 water parks worldwide        Top 20 water parks worldwide
                                       park versus all other ranked parks.          -5                                                                                            attendance growth 2016–17               attendance 2017                     attendance 2016
                                                                                           2010–11   2011–12     2012–13   2013–14    2014–15   2015–16   2016–17
                                                                                             8.2%     5.4%        7.1%      2.8%       3.7%      3.6%      1.6%
                                                                                                                                                                    Exhibit 11
16                                                                                                                                                  © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                              17
                                                    Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 11 of 41 Page ID
     TOP 20                                                                           #:35695

     MUSEUMS
     WORLDWIDE




                                                                                   ATTENDANCE


                                                                                                   ATTENDANCE




                                                                                                                                                                                                                 ATTENDANCE


                                                                                                                                                                                                                                 ATTENDANCE
                                                                                                   FREE/PAID




                                                                                                                                                                                                                                 FREE/PAID
                                                                     % CHANGE




                                                                                                                                                                                                  % CHANGE
     LOCATION




                                                                                                                               LOCATION
     MUSEUM




                                                                                                                               MUSEUM
     RANK




                                                                                                                               RANK
                                                                                   2017


                                                                                                   2016




                                                                                                                                                                                                                 2017


                                                                                                                                                                                                                                 2016
     1 LOUVRE, PARIS, FRANCE                                        9.5%        8,100,000       7,400,000                       11 NATIONAL GALLERY, LONDON, U.K.                              -16.5%         5,229,000       6,263,000
     2 NATIONAL MUSEUM OF CHINA, BEIJING, CHINA                     6.8%        8,063,000       7,550,000                       12 AMERICAN MUSEUM OF NATURAL HISTORY, NEW YORK, NY, U.S.        0.0%         5,000,000       5,000,000
     3 NATIONAL AIR AND SPACE MUSEUM , WASHINGTON, DC, U.S.        -6.7%        7,000,000       7,500,000                       13 NATIONAL PALACE MUSEUM (TAIWAN), TAIPEI, TAIWAN              -4.9%         4,436,000       4,666,000
        THE METROPOLITAN MUSEUM OF ART, NEW YORK, NY, U.S.          4.5%        7,000,000       6,700,000                       14 NATURAL HISTORY MUSEUM, LONDON, U.K.                         -4.1%         4,435,000       4,624,000
     5 VATICAN MUSEUMS, VATICAN, VATICAN CITY                       5.9%        6,427,000       6,067,000                       15 STATE HERMITAGE, ST PETERSBURG, RUSSIA                        2.5%         4,220,000       4,119,000
     6 SHANGHAI SCIENCE & TECHNOLOGY MUSEUM, SHANGHAI, CHINA        1.7%        6,421,000       6,316,000                       16 CHINA SCIENCE TECHNOLOGY MUSEUM, BEIJING, CHINA               4.0%         3,983,000       3,830,000
     7 NATIONAL MUSEUM OF NATURAL HISTORY, WASHINGTON, DC U.S.    -15.5%        6,000,000       7,100,000                       17 REINA SOFIA, MADRID, SPAIN                                    6.9%         3,897,000       3,647,000
     8 BRITISH MUSEUM, LONDON, U.K.                                -8.0%        5,907,000       6,420,000                       18 NATIONAL MUSEUM OF AMERICAN HISTORY, WASHINGTON, DC, U.S.     0.0%         3,800,000       3,800,000
     9 TATE MODERN, LONDON, U.K.                                   -3.1%        5,656,000       5,839,000                       19 VICTORIA & ALBERT MUSEUM, LONDON, U.K.                       25.4%         3,790,000       3,022,000
     10 NATIONAL GALLERY OF ART, WASHINGTON, DC, U.S.             22.8%         5,232,000       4,261,000                       20 CENTRE POMPIDOU, PARIS, FRANCE                                2.2%         3,371,000       3,300,000
                                                                                                                                 TOP 20 TOTAL ATTENDANCE 2017                                                107,967,000 107,424,000
                                                                                                                                 TOP 20 ATTENDANCE GROWTH 2016–17                               0.2% 107,967,000 107,798,000




                                                                                                                                0.2%                                108.0m                     107.8m
                                                                                                                                Top 20 museums worldwide            Top 20 museums worldwide   Top 20 museums worldwide
                                                                                                                                attendance growth 2016–17           attendance 2017            attendance 2016


                                                                                                                  Exhibit 11
18                                                                                                © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                                 19
                                                                             Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 12 of 41 Page ID
     TOP 20                                                                                                    #:35696

     MUSEUMS
     WORLDWIDE

                                                                                                                                  19          8
                                                                                                                 U.K.
                                                                                                         25m                14
                                                                                                      5 MUSEUMS                   11               9
                                                                                                                                                                                               RUSSIA
                                                                                                                                                                                     15        4.2m
                                                                                                                                                                                               1 MUSEUM
                                                                                                                    FRANCE             20
                                                                18       3                                     11.5m                                   1                                         VATICAN CITY
                                                         12                          U.S.                      2 MUSEUMS                                                                  5
                                                                                                                                                                                                 6.4m                     16          CHINA
                                                                                     34m                                                                                17                       1 MUSEUM
                                                                                                                                                                                                                          6
                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                      18.5m
                                                                             3       6 MUSEUMS                                                                                                                                        3 MUSEUMS
                                                         10          7                                                                                            SPAIN
                                                                                                                                                                                                                                                  TAIWAN
                                                                                                                                                              3.9m                                                                       13
                                                                                                                                                                                                                                                  4.4m
                                                                                                                                                             1 MUSEUM
                                                                                                                                                                                                                                                  1 MUSEUM




     MAP KEY                                                                           GROWTH                                Top 20 museums worldwide

                                                                                       10
                                       Circles represent size of attendance at ranked

                                                                                                                                                                                              0.2%                         108m                              107.8m
            0%–4.9%

                      5%–9.9%




                                       parks at the geography indicated. Slices within
                                       circles represent proportion of attendance       5
                                10%+
     < 0%




                                       at the geography from the ranked museum
                                       indicated by number. Shading indicates           0
                                       attendance growth at the ranked museum                                                                                                                 Top 20 museums worldwide     Top 20 museums worldwide          Top 20 museums worldwide
                                       versus all other ranked museums.                -5                                                                                                     attendance growth 2016–17    attendance 2017                   attendance 2016
                                                                                            2012–13    2013–14          2014–15         2015–16               2016–17
                                                                                             7.2%       1.6%            -0.7%               1.2%               0.2%
                                                                                                                                                                             Exhibit 11
20                                                                                                                                                         © 2018 TEA / AECOM         © 2018 TEA / AECOM                                                                                21
                                        Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 13 of 41 Page ID
THE AMERICAS       2.3%
                   Top 20 amusement/
                                                                          #:35697                                   Flight of the Hippogriff, Wizarding World of Harry
                                                                                                                                    Potter at Univeral Studios Hollywood, California, U.S.
                                                                                                                                                          © Universal Studios Hollywood

                   theme parks North
                   America attendance
                   growth 2016–17



                   151.4m
                   Top 20 amusement/
                   theme parks North
                   America attendance
                   2017



                   148.0m
                   Top 20 amusement/
                   theme parks North
                   America attendance
                   2016




                                                                                                                                    Theme parks

                                                                                                                                    NORTH AMERICA’S
                                                                                                                                    GOOD YEAR
                                                                                                                                    North American theme parks had
                                                                                                                                    a good year in 2017, with the Top
     BRIAN SANDS                                                                                                                    20 parks up 2.3%, exceeding 150
     Vice President,                                                                                                                million in attendance.
     Economics, The Americas                                                                                                        —
     —                                                                                                                              The 2017 numbers for North America, a
                                                                                                                                    mature themed entertainment market,
                                                                                                                                    demonstrate a classic wisdom: the need
                                                                                                                                    for continual reinvestment as the basis
                                                                                                                                    of growth and success, year after year
                                                                                                                                    and decade after decade. This is clearly
                                                                                                                                    shown in the performance of the two top

     KATHLEEN LACLAIR                     12%                                                                                       U.S. operators, Disney and Universal. It’s
                                                                                                                                    reflected not only by their good numbers for
                                          Universal Studios
     Senior Associate                     Hollywood, California,
                                                                                                                                    2017, and what earned those numbers, but
     Economics, The Americas              U.S. attendance growth                                                                    also by what will support continued future
     —                                    2016–17                                                                                   growth, i.e. new projects in the pipeline.
                                                                                 Exhibit 11
22                                                                                                                                                                                           23
                                             Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 14 of 41 Page ID
     Both Disney and Universal did very well     These operators have significant libraries
                                                                                            #:35698 Universal theme parks in North America Based on reports from Cedar Fair, this
     in 2017. Disney parks grew 3.0%, driven              of IP to work with and continue to acquire                  had another good year, with an impressive       operator enjoyed moderate, aggregate
     largely by Pandora — the World of Avatar.            more. In addition to Pandora in 2017,                       4.9% estimated growth in visitation.            attendance growth of 2.4% (theme
     This new land at Disney‘s Animal Kingdom             Disney developed new attractions based                      Attendance at the Universal parks in recent     and water parks). Two properties were
     was recognized with two Thea Awards in               on FROZEN and on Marvel’s Guardians of                      years has been primarily driven by the          recognized in 2017 with TEA Thea Awards:
     2017, one for the land as a whole and one            the Galaxy; and both were also celebrated                   unfolding series of Harry Potter themed         150-year-old flagship property Cedar Point
     for the new 3D flying simulator, Avatar              with Thea Awards.                                           lands and attractions, the most recent          was honored as a Thea Classic, and Knott’s
     Flight of Passage.                                                                                               of which completed its first full year at       Berry Farm was celebrated for Ghost Town
                                                          Digital technology has facilitated the                      Universal Studios Hollywood, sparking an        Alive! The strongest Cedar Fair performer in
     The revitalization of the resort’s retail,           ability to leverage IPs more fully in the                   attendance increase of nearly 1.0 million. In   2017 was Kings Island, with a 2.5% increase
     dining and entertainment (RDE) zone Disney           leisure space. There is a lot of opportunity                Orlando, Universal Studios Florida also had     driven largely by the new Mystic Timbers
     Springs is also being very well received and         on the table and we are seeing more IP                      an attendance bump due to the addition          roller coaster experience.
     adds to the general appeal of the complex.           holders recognize their power and reach                     of Race Through New York Starring Jimmy
                                                          for those opportunities. We look forward                    Fallon™ in spring 2017, and the opening         While 2017 was another challenging year for
     Disney remains king of the industry with the         to seeing how these branded experiences                     of Volcano Bay covered in the water parks       SeaWorld, there have been some signs in
     top five parks in North America. As shown            perform over the next few years as                          section on page 28–29.                          early 2018 that things may be more positive
     in our charts, there are six Disney parks            studios roll out new, complementary                                                                         in the coming year, with first quarter revenue
     among the Top 20 theme parks in North                content on multiple platforms including                     Regional chains                                 and attendance up significantly versus
     America and those six parks account for              movies and video games as well as                           Six Flags parks (theme and water) in            the same period the year before. Beyond
     55% of total attendance.                             theme park attractions.                                     North America earned an overall, modest         increased marketing efforts this year, which
                                                                                                                      increase of 1.0%, having opened several         should help attendance generally, several
     Disney is leveraging the power of                                                                                new attractions leveraging Batman/DC IP         of SeaWorld’s parks have major new rides
     compelling intellectual property (IP) with                                                                       including new Justice League attractions        opening, and SeaWorld is also expanding its
     Pandora — and new Star Wars-themed                                                                               at two parks, and the Joker Coaster at two      use of the Sesame IP at a number of parks,
     lands on the horizon — as did Universal                                                                          others. Six Flags also did well with new        with additional activities understood to be
     with the Harry Potter attractions, and both          DIGITAL TECHNOLOGY HAS FACILITATED                          roller coasters opened at its Mexico City       in the works. In addition, Miral and SeaWorld
     set a leading example for the industry.              THE ABILITY TO LEVERAGE IPS MORE                            property, as well as some new water park        have partnered to develop SeaWorld Abu
                                                                                                                      openings also covered on page 28–29.            Dhabi which is scheduled to open in 2022,
                                                          FULLY IN THE LEISURE SPACE.                                                                                 and reports of potential expansions into
                                                                                                                                                                      Asia continue to circulate.



                                                                                                                                                                                   Justice League: Battle for Metropolis

                                                                                                                      3.4m                                                                                    © Six Flags

                                                                                                                      Six Flags Magic
                                                                                                                      Mountain, Valencia, CA,
                                                                                                                      U.S., attendance 2017




     15.3%
     Disney’s Animal Kingdom
     at Walt Disney World,
     Lake Buena Vista, FL,
     U.S. attendance growth
     2016–17

     Pandora — The World of Avatar, Disney’s Animal Kingdom
     at Walt Disney World Resort, Lake Buena Vista, FL, U.S.
     © Disney
                                                                                                         Exhibit 11
24                                                                                                                                                                                                                          25
                                           Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 15 of 41 Page ID

     4.0m
                                                                             #:35699
                                                                                                              LATIN AMERICA AND
                                                                                                                     Six Flags México garnered 5.0% in
                                                                                                                                                             attendance growth, reaching 2.6 million.
     Knott’s Berry Farm, CA,
     U.S. attendance 2017
                                                                                                              MEXICO: MIXED RESULTS                          The park has invested in new rides and a
                                                                                                                                                             new Wonder Woman Coaster will open
                                                                                                              Attendance declined more than 2.0% at          in 2018. This park was fortunate to come
                                                                                                              the Top 10 theme parks in Latin America in     through the Central Mexico earthquake of
                                                                                                              2017. The primary factor was an estimated      September 2017 pretty much unaffected.
                                                                                                              dip of nearly 30.0% at Hopi Hari where
                                                                                                              attendance declined by almost 500,000
                                                                                                              visits. Financial upheaval led to the park
                                                                                                              being closed for three months in 2017.

                                                                                                              On a much more positive note, attendance       THE SUCCESS OF XCARET
                                                                                                              at Parque Xcaret was up 7.4%, benefiting       DEMONSTRATES THE COMBINED
                                                                                                              from the park’s unique offerings as well
     Ghost Town Alive! at Knott’s Berry
                                                                                                              as the continued growth in tourism to
                                                                                                                                                             BENEFITS OF GOOD LOCATION,
     Farm, Buena Park, CA, U.S.
     © Knott’s Berry Farm                                                                                     Cancun, much of it from North America.         CREATIVE THINKING AND DESIGN,
                                                                                                              Grupo Xcaret continues to invest in            AND SUCCESSFUL IMPLEMENTATION,
                                                                                                              this market, opening in 2017 Xenses,           ALL OF WHICH REQUIRE HEALTHY,
                                                                                                              another unique visitor attraction as well
     Multifaceted reinvestment                    Whether or not role playing is involved,                    as Xcaret Hotel. The success of Xcaret
                                                                                                                                                             ONGOING RE-INVESTMENT.
     Direct, person-to-person interaction and     well-executed hospitality development and                   demonstrates the combined benefits of
     immersive role playing are being employed    the integrated resort model have proven to                  good location, creative thinking and design,
     by operators to keep guests engaged,         be well worth the investment, and adopted                   and successful implementation, all of which
     whether in an open-ended attraction          by operators worldwide to extend the                        require healthy, ongoing re-investment.
     such as Ghost Town Alive! at Knott’s, or     guest experience and the guest stay. In the
     in a premium hospitality situation such as   state of Florida, and in Orlando, overnight
     Disney’s upcoming Star Wars-themed hotel.    tourism and international arrivals have once
     The challenge is to make the experience      again increased. There, Universal has done
     feel natural and do so in a manner that is   well with Sapphire Falls, Cabana Bay and                    7.4%
     both effective and affordable.               other hotels and has purchased another                      Parque Xcaret, Cancun,
                                                  sizeable piece of property near its complex.                Mexico, attendance
                                                  In Ohio, Cedar Point was an early adopter                   growth 2016–17
                                                  with its Breakers Hotel; in North Carolina,
     3.5m                                         Carowinds recently broke ground on a new
     Kings Island, Ohio, U.S.                     hotel; in California, LEGOLAND opened its
     attendance 2017                              second lodging property in April 2018, the
                                                  Castle Hotel.

                                                  Retail is moving further into the leisure
                                                  space, and vice versa. Indoor entertainment
                                                  centers and experiences, some of
                                                  them IP-branded, are being courted
                                                  by entertainment districts and mall
                                                  operators. An example of this kind of
     Mystic Timbers, Kings Island,
                                                  convergence is the Lionsgate experience
     Ohio, U.S.                                   being developed by Palace Entertainment
     © Cedar Fair                                 (a Parques Reunidos subsidiary) near                                                                                        Parque Xcaret, Cancun, Mexico
                                                  Times Square in New York City.                                                                                                             © Parque Xcaret
                                                                                                 Exhibit 11
26                                                                                                                                                                                                             27
                                                  Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 16 of 41 Page ID
                                                                                    #:35700
     1.5m                                                                                                         LATIN AMERICA AND                                      Thermas Water Park, San Pedro, Brazil
                                                                                                                                                                         © Thermas Water Park
     Universal’s Volcano
     Bay, Orlando, FL, U.S.
                                                                                                                  MEXICO: TOP WATER
     attendance
                                                                                                                  PARKS APPROACH
                                                                                                                  10 MILLION MARK
                                                                                                                  Overall, the Top 10 water parks in Latin
                                                                                                                  America were up 1.5%, reaching a
                                                                                                                  tantalizing total of 9.9 million in visitation for
                                                                                                                  2017, raising the expectation that they will
                                                                                                                  cross over the 10 million line in 2018.

                                                                                                                  Three properties in Brazil did
                                                                                                                  particularly well. Hot Park Rio Quente
                                                                                                                  was up 7.2 percent, with growth to the
     Universal’s Volcano Bay, Orlando, FL, U.S.
     © Universal Volcano Bay                                                                                      tune of 100,000 visits, attributed to a                 2m
                                                                                                                  combination of strong tourism, new                      Thermas Dos Laranjais,
                                                                                                                  attractions, and good marketing in                      Olímpia, Brazil,
                                                                                                                  the 2017 season.                                        attendance 2017
     Water parks                                      Other water parks that showed attendance
                                                      increases following the addition of new                     Thermas Water Park was up 18.8 percent,
     NORTH AMERICA:                                   rides and attractions included Cedar Point
                                                      Shores, Knott’s Soak City and Dollywood’s
                                                                                                                  drawing an additional 62,000 visits. Its
                                                                                                                  overall annual attendance of just under
     INNOVATIONS TO WATCH                             Splash Country.                                             400,0000, up from 330,000 the previous
                                                                                                                  year, is an impressive jump, and the
     The Top 20 water parks in North America had      The decline in the numbers overall was                      trend should continue with renovations
     poor performance in 2017, with attendance        driven by the usual suspects: lack of                       scheduled for 2018.
     of 15.3 million in 2017, a decline of nearly     re-investment to drive new traffic at some
     0.5 million or 2.9% versus the previous year.    parks, and bad weather plaguing others.                     Attendance increased 2.5% at Themas
     Countering the overall trend, Universal’s new    Several parks were obliged to close for                     dos Laranjais, representing an additional
     “water theme park” Volcano Bay is a major        extended periods due to severe storms                       48,000 visits, and keeping it securely                 Thermas dos Laranjais,
     new addition to the Universal Orlando Resort     such as Hurricane Harvey.                                   in first place among Latin America’s                   Olímpia, Brazil
     and the Orlando leisure landscape, with the                                                                  water parks. The park added a new                      © Thermas Dos Laranjais
     associated investment paying off by drawing      There is growing recognition within the                     water coaster in 2017.
     an estimated 1.5 million in attendance in its    industry that water parks can be a valuable
     opening year, significantly outpacing the        investment, due to the combination of                       On the down side, the Central Mexico                 Politically and economically there have
     now closed Wet ‘N Wild.                          relatively low capital cost and higher                      earthquake in September 2017 came at a               been some ups and downs in the region,
                                                      operations margins. Larger operators can                    particularly bad time for Six Flags Hurricane        but things are generally stable at present,
     Volcano Bay will be one to watch in terms        benefit from co-located or same-market                      Harbor Oaxtetec, a newly acquired and                and that stability will help markets continue
     of its own performance and that of its           located water parks that complement                         renovated Six Flags water park in its                to build. Overall attendance at the top water
     competitors such as Typhoon Lagoon               existing parks, with opportunities to cross-                inaugural season. Due to the earthquake,             parks in this region trending continues a
     and Blizzard Beach. Volcano Bay also has         market and cross-ticket. We look forward                    it had to close for several weeks for                slow trend we’ve charted since 2014, when
     stimulated some new thinking within the          to seeing what might show up on our                         infrastructure repairs. Small attendance             it was just under 8.0 million, growing to 9.5
     industry about the definition of a water         Theme Index charts next year as operators                   declines at several other water parks in             million in 2015, then 9.8 million in 2016, and
     park, strategies for combining wet and dry       continue to acquire, build and improve                      Latin America and Mexico were mostly                 now nearly 10 million. The market is adding
     rides within a property, and innovations in      water parks.                                                attributable to weather conditions.                  about 100,000 visits a year.
     virtual queuing.
                                                                                                     Exhibit 11
28                                                                                                                                                                                                                      29
                                                                              Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 17 of 41 Page ID
     TOP 20                                                                                                     #:35701

     AMUSEMENT/THEME PARKS
     NORTH AMERICA




                                                                                                                                                                                                                                                                                             ATTENDANCE


                                                                                                                                                                                                                                                                                                          ATTENDANCE
                                                                                                                                                                                                                                                                              % CHANGE
                                                                                                                                                                                             LOCATION
                                                                                                                                                                                             RANK
                                                                                                                                                                                             PARK




                                                                                                                                                                                                                                                                                             2017


                                                                                                                                                                                                                                                                                                          2016
                                                                                                                                                                                              1 MAGIC KINGDOM AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.               0.3%         20,450,000 20,395,000
                                                                                                                                                                                              2 DISNEYLAND, ANAHEIM, CA, U.S.                                                2.0%         18,300,000 17,943,000
                                                                                                                                                                                              3 DISNEY'S ANIMAL KINGDOM AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S. 15.3%            12,500,000 10,844,000
                                                                                                                                                                                              4 EPCOT AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.                       4.2%         12,200,000 11,712,000
                                                                                                                                                                                              5 DISNEY'S HOLLYWOOD STUDIOS AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S. -0.5%         10,722,000 10,776,000
                                                                                                                                                                                              6 UNIVERSAL STUDIOS AT UNIVERSAL ORLANDO, FL, U.S.                             2.0%         10,198,000 9,998,000
                                                                                                                                                                                              7 DISNEY CALIFORNIA ADVENTURE, ANAHEIM, CA, U.S.                               3.0%          9,574,000 9,295,000
                                                                        ONTARIO, CANADA                                                                                                       8 ISLANDS OF ADVENTURE AT UNIVERSAL ORLANDO, FL, U.S.                          2.0%          9,549,000 9,362,000
                                                                                3.8m                  13
                                                                                                                                                                                              9 UNIVERSAL STUDIOS HOLLYWOOD, UNIVERSAL CITY, CA, U.S.                       12.0%          9,056,000 8,086,000
                                                                                 1 PARK
                                                                                                                                                                                              10 KNOTT'S BERRY FARM, BUENA PARK, CA, U.S.                                    0.5%          4,034,000 4,014,000
                                   MIDWEST U.S.           20                                                                                                                                  11 SEAWORLD FLORIDA, ORLANDO, FL, U.S.                                       -10.0%          3,962,000 4,402,000
                                       10.1m                  15
                                                                   14
                                                                                                                                               NORTHEAST U.S.                                 12 BUSCH GARDENS TAMPA BAY, TAMPA, FL, U.S.                                   -5.0%          3,961,000 4,169,000
                                        3 PARKS                                                                               18     17        6.5m                                           13 CANADA'S WONDERLAND, MAPLE, ONTARIO, CANADA                                 1.0%          3,760,000 3,723,000
                                                                                                                                               2 PARKS
                                                                                                                                                                                              14 CEDAR POINT, SANDUSKY, OH, U.S.                                             0.0%          3,604,000 3,604,000
                                                                                                                                                                                              15 KINGS ISLAND, KINGS ISLAND, OH, U.S.                                        2.5%          3,469,000 3,384,000
                                                                                                                                                                                              16 SIX FLAGS MAGIC MOUNTAIN, VALENCIA, CA, U.S.                                1.0%          3,365,000 3,332,000
                                                  16 19                                                                                                                                       17 HERSHEY PARK, HERSHEY, PA, U.S.                                             0.8%          3,301,000 3,276,000
      CALIFORNIA, U.S.                   10
                                                                   2                               11 12               1                                                                      18 SIX FLAGS GREAT ADVENTURE, JACKSON, NJ, U.S.                                0.5%          3,236,000 3,220,000
              47.4m                                                                   8
                                                                                                                                             FLORIDA, U.S.                                    19 SEAWORLD CALIFORNIA, SAN DIEGO, CA, U.S.                                  -13.9%          3,100,000 3,600,000*
               6 PARKS                        9
                                                          7                           6                                                      83.5m                                            20 SIX FLAGS GREAT AMERICA, GURNEE, IL, U.S.                                   3.0%          3,039,000 2,950,000
                                                                                                                                             8 PARKS                                           TOP 20 TOTAL ATTENDANCE 2017                                                              151,380,000 148,085,000
                                                                                                                             3
                                                                                          5                 4                                                                                  TOP 20 ATTENDANCE GROWTH 2016–17                                              2.3%        151,380,000 148,013,000




     * Adjustment versus the figure we published in last year’s report


     KEY                                                                                  GROWTH                                             Top 20 parks North America
                                                                                                                                                 Top 25 parks worldwide
                                                                                          10
                                         Circles represent size of attendance at

                                                                                                                                                                                              2.3%                                151.4m                               148.0m
            0%–4.9%

                      5%–9.9%




                                         ranked parks at the geography indicated.
                                         Slices within circles represent proportion           5
                                10%+
     < 0%




                                         of attendance at the geography from the
                                         ranked park indicated by number. Shading             0
                                         indicates attendance growth at the ranked                                                                                                            Top 20 amusement/theme              Top 20 amusement/theme               Top 20 amusement/theme
                                         park versus all other ranked parks.              -5                                                                                                  parks North America                 parks North America                  parks North America
                                                                                                  2010–11   2011–12        2012–13   2013–14    2014–15   2015–16   2016–17                   attendance growth 2016–17           attendance 2017                      attendance 2016
                                                                                                   2.9%         3.6%        2.7%      2.2%        5.9%       1.2%    2.3%
                                                                                                                                                                                Exhibit 11
30                                                                                                                                                              © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                                            31
                                                                             Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 18 of 41 Page ID
     TOP 10                                                                                                    #:35702

     AMUSEMENT/THEME PARKS
     LATIN AMERICA




                                                                                                                                                                                                                                                                            ATTENDANCE


                                                                                                                                                                                                                                                                                         ATTENDANCE
                                                                                                                                                                                                                                                                 % CHANGE
                                                                                                                                                                                        LOCATION
                                                                                                                                                                                        RANK
                                                                                                                                                                                        PARK




                                                                                                                                                                                                                                                                            2017


                                                                                                                                                                                                                                                                                         2016
                                                         MONTERREY, MEXICO
                                               6         1.2m                                                                                                                            1 SIX FLAGS MEXICO, MEXICO CITY, MEXICO                                5.0%  2,610,000 2,486,000
                                                         1 PARK
                                                                                                                                                                                         2 BETO CARRERO WORLD, SANTA CATARINA, BRAZIL                           2.0%  2,122,000 2,080,000
                                                                          CANCÚN, MEXICO                                                                                                 3 LA FERIA DE CHAPULTEPEC, MEXICO CITY, MEXICO                         0.0%  1,591,000 1,591,000
            MEXICO CITY, MEXICO
                                 4.2m          3     1
                                                                    4
                                                                          1.5m                                                                                                           4 PARQUE XCARET, CANCUN, MEXICO                                        7.4%  1,505,000 1,401,000
                                                                          1 PARK
                                 2 PARKS                                                                                                                                                 5 MUNDO PETAPA, GUATEMALA CITY, GUATEMALA                              1.6%  1,239,000 1,220,000
                                              GUATEMALA                                                                                                                                  6 PLAZA DE SESAMO, MONTERREY, MEXICO                                  -2.0%  1,197,000 1,221,000
                                                   1.2m         5                                   COLOMBIA                                                                             7 PARQUE MUNDO AVENTURA, BOGOTA, COLOMBIA                             -2.3%  1,153,000 1,180,000
                                                    1 PARK                           10 7
                                                                                                    2.1m                                                                                 8 FANTASIALANDIA, SANTIAGO, CHILE                                     -3.2%  1,050,000 1,085,000
                                                                                                    2 PARKS                                                                              9 HOPI HARI, SAO PAULO, BRAZIL                                       -30.0%  1,028,000 1,468,000
                                                                                                                                                                                         10 THEME PARQUE NACIONAL DEL CAFE, QUINDIO, COLOMBIA                  -8.0%    966,000 1,050,000
                                                                                                                                                                                          TOP 10 TOTAL ATTENDANCE 2017                                               14,461,000 14,782,000
                                                                                                                                                                                          TOP 10 ATTENDANCE GROWTH 2016–17                                     -2.2% 14,461,000 14,782,000



                                                                                                                                                BRAZIL
                                                                                                                                   9 2
                                                                                                                                                3.2m
                                                                                CHILE                                                           2 PARKS

                                                                             1.1m               8
                                                                              1 PARK




     KEY                                                                                GROWTH                                            Top 10 parks Latin America
                                                                                                                                             Top 25 parks worldwide
                                                                                        10
                                        Circles represent size of attendance at

                                                                                                                                                                                         -2.2%                             14.5m                           14.8m
             0%–4.9%

                       5%–9.9%




                                        ranked parks at the geography indicated.
                                        Slices within circles represent proportion          5
                                 10%+
     < 0%




                                        of attendance at the geography from the
                                        ranked park indicated by number. Shading            0
                                        indicates attendance growth at the ranked
                                                                                                                                                                                         Top 10 amusement/theme            Top 10 amusement/theme parks    Top 10 amusement/theme parks
                                        park versus all other ranked parks.             -5                                                                                               parks Latin America attendance    Latin America attendance 2017   Latin America attendance 2016
                                                                                                    2010–11   2011–12   2012–13   2013–14    2014–15   2015–16   2016–17                 growth 2016–17
                                                                                                     0.7%      2.6%      3.8%      6.0%       1.0%      0.7%     -2.2%
                                                                                                                                                                           Exhibit 11
32                                                                                                                                                         © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                                33
                                                                             Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 19 of 41 Page ID
     TOP 20                                                                                                    #:35703

     WATER PARKS
     NORTH AMERICA




                                                                                                                                                                                                                                                                                   ATTENDANCE


                                                                                                                                                                                                                                                                                                  ATTENDANCE
                                                                                                                                                                                                                                                                     % CHANGE
                                                                                                                                                                                           LOCATION
                                                                                                                                                                                           RANK
                                                                                                                                                                                           PARK




                                                                                                                                                                                                                                                                                   2017


                                                                                                                                                                                                                                                                                                  2016
                                                                                                                                                                                            1 TYPHOON LAGOON AT DISNEY WORLD, ORLANDO, FL, U.S.                    -5.0%         2,163,000      2,277,000
                                                                                                                                                                                            2 BLIZZARD BEACH AT DISNEY WORLD, ORLANDO, FL, U.S.                    -7.0%         1,945,000      2,091,000
                                                                                                                                                                                            3 UNIVERSAL’S VOLCANO BAY, ORLANDO, FL, U.S.                            NEW          1,500,000             NA
                                                                                                                                                                                            4 AQUATICA, ORLANDO, FL, U.S.                                         -10.0%         1,382,000      1,536,000
                                                                                                                                                                                            5 SCHLITTERBAHN, NEW BRAUNFELS, TX, U.S.                               -3.0%         1,006,000      1,037,000
                                                                                                                                                                                            6 WATER COUNTRY USA, WILLIAMSBURG, VA, U.S.                            -3.0%          711,000        733,000
                                                                                                                                                                                            7 ADVENTURE ISLAND, TAMPA, FL, U.S.                                    -2.9%          631,000        650,000
                                                                                                                                                                                            8 SIX FLAGS WHITE WATER, MARIETTA, GA, U.S.                            -1.6%          559,000        568,000
                                                                                                                            NORTHEAST U.S.                                                  9 SCHLITTERBAHN, GALVESTON, TX, U.S.                                   -3.0%          545,000        562,000
                                                     MIDWEST U.S.
                                                                                                     15
                                                                                                       14
                                                                                                                  11
                                                                                                                            1.4m                                                            10 SIX FLAGS HURRICANE HARBOR, ARLINGTON, TX, U.S.                     -2.9%          533,000        549,000
                                                                                                                            3 PARKS
                                                           0.4m         18
                                                                                                                                                                                            11 SPLISH SPLASH, CALVERTON, NY, U.S.                                   0.0%          513,000        513,000
                      WESTERN U.S.                          1 PARK
                                                                                                                        20               SOUTHERN U.S.
                                                                                                                                                                                            12 WET'N'WILD SPLASHTOWN, HOUSTON, TX, U.S.                            -5.0%          476,000        501,000
                                0.9m         19 13
                                                                                                                       15
                                                                                                                              8
                                                                                                                                  6
                                                                                                                                         2.1m                                               13 WET N' WILD, PHOENIX, AZ, U.S.                                      -2.9%          467,000        481,000
                                2 PARKS                                                                                                  4 PARKS
                                       TEXAS, U.S.         17                                                                                                                               14 SIX FLAGS HURRICANE HARBOR, JACKSON, NJ, U.S.                       -2.0%          440,000        449,000
                                                      12            5
                                        3.0m            10      9
                                                                                                                                                                                            15 CAMELBEACH, TANNERSVILLE, PA, U.S.                                  -3.0%          424,000        437,000
                                        5 PARKS                                                                                                                                                 DOLLYWOOD'S SPLASH COUNTRY, PIGEON FORGE, TN, U.S.                  1.9%          424,000        416,000
                                                                                              7               1
                                                                                     4                                        FLORIDA, U.S.                                                 17 TYPHOON TEXAS, KATY, TX, U.S.                                       -5.0%          418,000        440,000
                                                                                                                              7.6m                                                          18 CEDAR POINT SHORES, SANDUSKY, OH, U.S.                               5.1%          412,000        392,000
                                                                                                                              5 PARKS
                                                                                         3                2
                                                                                                                                                                                            19 KNOTT'S SOAK CITY USA, BUENA PARK, CA, U.S.                          2.0%          399,000        391,000
                                                                                                                                                                                            20 WET 'N WILD EMERALD POINTE, GREENSBORO, NC, U.S.                     0.0%          398,000        398,000
                                                                                                                                                                                             TOP 20 TOTAL ATTENDANCE 2017                                                       15,346,000 14,421,000
                                                                                                                                                                                             TOP 20 ATTENDANCE GROWTH 2016–17                                      -2.9% 15,346,000 15,810,000



     KEY                                                                             GROWTH                                           Top 20 water parks North America
                                                                                                                                          Top 20 water parks worldwide
                                                                                     10
                                        Circles represent size of attendance at


                                                                                                                                                                                            -2.9%                                   15.3m                      15.8m
            0%–4.9%

                      5%–9.9%




                                        ranked parks at the geography indicated.
                                        Slices within circles represent proportion       5
                                10%+
     < 0%




                                        of attendance at the geography from the
                                        ranked park indicated by number. Shading         0
                                        indicates attendance growth at the ranked                                                                                                           Top 20 water parks North                Top 20 water parks North   Top 20 water parks North
                                        park versus all other ranked parks.          -5                                                                                                     America attendance growth               America attendance 2017    America attendance 2016
                                                                                             2010–11      2011–12           2012–13   2013–14   2014–15   2015–16   2016–17                 2016–17
                                                                                              0.1%            2.2%           -2.3%     1.6%      4.3%     -0.7%     -2.9%
                                                                                                                                                                              Exhibit 11
34                                                                                                                                                            © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                                      35
                                                                              Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 20 of 41 Page ID
     TOP 10                                                                                                     #:35704

     WATER PARKS
     LATIN AMERICA




                                                                                                                                                                                                                                                              ATTENDANCE


                                                                                                                                                                                                                                                                              ATTENDANCE
                                                                                                                                                                                                                                                 % CHANGE
                                                                                                                                                                      LOCATION
                                                                                                                                                                      RANK
                                                                                                                                                                      PARK




                                                                                                                                                                                                                                                              2017


                                                                                                                                                                                                                                                                              2016
                                                                                                      BAHAMAS                                                          1 THERMAS DOS LARANJAIS, OLIMPIA, BRAZIL                                 2.5%        2,007,000      1,959,000

                                MEXICO
                                                                                           2          1.8m                                                             2 BAHAMAS AQUAVENTURE WATER PARK, PARADISE ISLAND, BAHAMAS              -2.0%        1,831,000      1,868,000
                                                                                                      1 PARK
                            0.5m               7                                                                                                                       3 HOT PARK RIO QUENTE, CALDAS NOVAS, BRAZIL                              7.2%        1,481,000      1,381,000
                             1 PARK                                                                                                                                    4 BEACH PARK, AQUIRAZ, BRAZIL                                           -1.5%        1,028,000      1,044,000
                                GUATEMALA                                                                                                                              5 PISCILAGO, GIRARDOT (BOGOTA), COLOMBIA                                 2.0%         989,000        970,000
                                 0.8m              6
                                                                                                                                                                       6 PARQUE ACUATICO XOCOMIL, SAN MARTIN ZAPOTITLAN, RETALHULEU, GUATEMALA -1.3%         827,000        838,000
                                  1 PARK
                                                                       COLOMBIA                                                                                        7 PARQUE ACUATICO EL ROLLO, MORELOS, MEXICO                              1.9%         530,000        520,000
                                                                        1.0m          5
                                                                                                                                                                       8 WET 'N WILD SAO PAULO, SAO PAULO, BRAZIL                              -2.1%         476,000        486,000
                                                                         1 PARK
                                                                                                                                                                       9 THERMAS WATER PARK, SAO PEDRO, BRAZIL                                 18.8%         392,000        330,000
                                                                                                                                                                       10 RIO WATER PLANET, RIO DE JANEIRO, BRAZIL                             -5.1%         372,000        392,000
                                                                                                                   8   9 10                BRAZIL
                                                                                                                                    1                                   TOP 10 TOTAL ATTENDANCE 2017                                                        9,933,000      9,788,000
                                                                                                                   4
                                                                                                                                           5.8m                         TOP 10 ATTENDANCE GROWTH 2016–17                                        1.5%        9,933,000      9,788,000
                                                                                                                              3            6 PARKS




     KEY                                                                              GROWTH                       Top 10 water parks Latin America
                                                                                                                      Top 20 water parks worldwide
                                                                                      10
                                         Circles represent size of attendance at

                                                                                                                                                                       1.5%                                9.9m                           9.8m
            0%–4.9%

                      5%–9.9%




                                         ranked parks at the geography indicated.
                                         Slices within circles represent proportion   5
                                 10%+
     < 0%




                                         of attendance at the geography from the
                                         ranked park indicated by number. Shading     0
                                         indicates attendance growth at the ranked                                                                                     Top 10 water parks Latin            Top 10 water parks Latin       Top 10 water parks Latin
                                         park versus all other ranked parks.          -5                                                                               America attendance growth           America attendance 2017        America attendance 2016
                                                                                           2013–14       2014–15          2015–16          2016–17                     2016–17
                                                                                               5.7%       0.3%             3.4%             1.5%
                                                                                                                                                         Exhibit 11
36                                                                                                                                       © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                                       37
                                         Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 21 of 41 Page ID
ASIA-PACIFIC        5.5%
                                                                           #:35705    Theme parks                  Parks in Korea such as Lotte World, Everland
                                                                                                                                   and others saw a falloff in attendance, which
                    Top 20
                    amusement/theme
                                                                                             RISING GROWTH,                        we attribute to geopolitical events that
                                                                                                                                   discouraged tourism from Mainland Chinese,
                    parks Asia-Pacific
                    attendance growth
                                                                                             INCREASING QUALITY,                   a key tourist demographic. Lotte World and
                    2016–17
                                                                                             RESPONSIVE MARKETS                    Samsung Everland were particularly hard hit.

                                                                                                                                   In Japan, theme park visitation grew
                    134.2m                                                                   The Asia-Pacific region
                                                                                             experienced a strong year in 2017
                                                                                                                                   slightly. Looking at individual parks, the
                                                                                                                                   big story there is Universal Studios Japan.
                    Top 20
                    amusement/theme                                                          overall, in terms of attendance       This property continues to do very well
                    parks Asia-Pacific                                                       growth at the top theme parks,        and posted another record year with 3%
                    attendance 2017
                                                                                             averaging 5.5%. This growth           growth, reaping the benefits of a significant
                                                                                             was primarily driven by Mainland      re-investment: the new Minion Park and
                                                                                                                                   Minion ride that opened in spring 2017.
                    127.3m                                                                   China where some parks did
                                                                                             especially well, with double‑digit,
                    Top 20
                    amusement/theme
                                                                                             year‑over‑year increases.
                    parks Asia-Pacific                                                       —
                    attendance 2016




     CHRIS YOSHII
     Vice President, Asia-Pacific
     —




     BETH CHANG
                                           11.2%
                                           Fantawild Oriental
     Executive Director,                   Heritage, Ningbo, China,
     Economics, Asia-Pacific               attendance growth                                                                               Fantawild Oriental Heritage, Ningbo, China
     —                                     2016–17                                                                                                                        © Fantawild
                                                                                Exhibit 11
38                                                                                                                                                                                      39
                                              Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 22 of 41 Page ID
                                                                 Journey of Lights Parade, #:35706                      parks and attractions that have adjoining
     15.5%                                                               Chimelong Ocean Kingdom,
                                                                                     Hengqin, China                                                                 land for further development. OCT put
     Chimelong Ocean
                                                                             © Miziker Entertainment                                                                resources into its parks in Chengdu and
     Kingdom, Hengqin,                                                                                              WE HAVE FORECAST FOR SEVERAL                    Shanghai, developing new areas and
     China, attendance
                                                                                                                    YEARS THAT CHINA WOULD BECOME                   attractions. Fantawild’s approach is to
     growth 2016–17
                                                                                                                                                                    develop new parks that feature their own
                                                                                                                    THE LARGEST THEME PARK MARKET                   IP and characters from movies, television
                                                                                                                    IN THE WORLD BY 2020. THAT                      and cartoons produced by the Fantawild
                                                                                                                    FORECAST IS STILL ON TRACK.                     Animation company and well known in the
                                                                                                                                                                    domestic Chinese markets — the best-
                                                                                                                                                                    known being the Boonie Bears. Fantawild
                                                                                                                    Chimelong conducts excellent national           and other Asian operators are adopting
                                                                                                                    marketing and advertising campaigns to          a cross-platforming model for IP as is
                                                                                                                    help keep traffic flowing to its resorts. And   practiced by many Western IP owners.
                                                                                                                    as the high-speed rail network continues        This feeds a trend we have been observing
                                                                                                                    to expand in China, it is increasingly          in China, a desire for more localized, Chinese
                                                                                                                    convenient and affordable to travel             content that applies not only to characters
                                                                                                                    around the country.                             and IP but also to food, events, and
                                                                                                                                                                    design features.
                                                                                                                    OCT Parks and Fantawild are two chains
                                                                                                                    that posted strong growth for 2017 as           We have forecast for several years that
                                                                                                                    well. This is largely attributable to capital   China would become the largest theme park
                                                                                                                    investment. These two groups have               market in the world by 2020. That forecast
                                                                                                                    contrasting paths to success. Growth at         is still on track, especially with Universal
                                                                                                                    OCT, a state-owned enterprise, is mostly        Studios Beijing due to open around that time,
     Attendance at the Osaka park has steadily       On the Mainland, the biggest success                           based on acquiring and improving existing       and many other projects still in the pipeline.
     grown from 8 million in 2009 to nearly 15       story is Shanghai Disney Resort, which
     million in 2017. Since early 2017, USJ has      drew 11 million attendance in 2017 — its
     been wholly owned by NBCUniversal.              first full year of operation — coming in
                                                                                                                                                                                         Ocean Park, Hong Kong SAR
                                                     ahead of expectations, with continued
     In 2016, the 15th anniversary of Tokyo          good performance so far for 2018. The
     DisneySea Resort brought a healthy              markets have responded strongly in
     increase to that park, and it was able to add   terms of general popularity, length of stay
     to that in 2017 due to a popular new ride,      and repeat visitation. Shanghai Disney
     Nemo and Friends SeaRider.                      was honored with a number of TEA Thea
                                                     Awards in 2017, celebrating the park
     The story is somewhat mixed in Hong Kong.       as a whole and distinguishing several
     Hong Kong Disneyland saw attendance             individual attractions.
     stabilizing at 6.2 million in 2017, where
     previously it had been declining for two        Chimelong Ocean Kingdom in Zhuhai
     years, likely due to minimal reinvestment.      continues to show healthy, year-over-year
     The new Iron Man Experience that opened         attendance increases, with growth of
     in early 2017 helped drive new traffic and      15% in 2017 — a remarkable achievement
     stabilize the situation. Ocean Park Hong        especially in view of the wet summer
     Kong saw an attendance decline again            weather. This park received a Thea Award
     in 2017, of about 3%, and a rainy summer        in 2017 for its new Journey of Lights
     didn’t help things, but the extent of the       nighttime parade. The generally strong                         5.8m
     decrease was likely offset by the new           performance includes good levels of hotel                      Ocean Park, Hong Kong                                                  Chongqing Happy Valley
     Metro stop right outside the park gates.        occupancy and off-season visitation.                           SAR attendance 2017                                                                   © OCT
                                                                                                       Exhibit 11
40                                                                                                                                                                                                                   41
                                          Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 23 of 41 Page ID
     The success of Shanghai Disney has been  the number of megaparks, by requiring
                                                                                    #:35707 Water parks
     very encouraging, showing developers           a national approval process for anything
     that they should invest in world-class and
     best-in-class projects, and the market will
                                                    over 5 billion RMB (about $770 million USD),
                                                    which leaves anything below that threshold
                                                                                                                  GROWTH, INNOVATION                               AS MARKETS EXPAND AND IMPROVE,
     respond. Having a theme park is still seen
     as an important asset to a modern city in
                                                    to provincial jurisdiction.                                   AND EVOLUTION                                    GUESTS HAVE MORE OPTIONS. ASIAN
     China, and we are going to continue to see     Southeast Asia remains a promising market                     Year 2017 was challenging for water
                                                                                                                                                                   WATER PARK PATRONS ARE LEARNING
     new projects and new announcements.            with a lot of interest in entertainment                       parks in Asia, with some ups and downs for       TO APPRECIATE BETTER QUALITY
     The factors that fuel this development are     projects. The challenges to faster growth                     specific parks, but the general outlook is       EXPERIENCES AND THEY WILL TRAVEL
     all still there: economic growth, a rising     are the relative difficulty of acquiring large                very good.                                       FARTHER TO HAVE THEM.
     middle class, rising disposable income, the    areas of land, and less robust transportation
     inclination to travel, better transportation   infrastructure. With a booming middle                         Overall, we’re seeing very strong, sustained
     infrastructure, and automobile purchases.      class, large young populations and rising                     interest in building water parks in Asia,        An example is Kaifeng Yinji Waterpark,
     These are all positive factors driving         disposable income, Southeast Asia is                          with the number of properties expanding          where attendance rose enough to jump
     increased consumer demand for                  poised to become a strong theme park                          rapidly, and multiple parks in some cities,      onto the chart for the first time, landing in
     entertainment experiences.                     market in the near future. We can expect                      even to near-saturation in some. Being           the #4 spot. Its attendance booster was
                                                    new theme park projects around major                          relatively inexpensive and quick to develop      a new indoor area, and this is part of a
     The Chinese government has put some            cities of Jakarta, Kuala Lumpur, Singapore,                   in comparison to theme parks, and tending        general trend of water parks adding indoor
     regulations in place that may affect how       Bangkok, Manila, and Ho Chi Minh.                             to have a smaller footprint, water parks         venues, which extend the season, and
     parks are developed in the future. One                                                                       are popular with developers and local            add attendance.
     measure is aimed at de-linking theme park      Similarly, India remains a promising market                   governments as a public recreation option.
     development from large-scale, mixed-use        for the mid- to long-term. The economy                        We’ll see more and more of them, and             Indoor venues can help parks be less
     projects. This will probably be a healthy      continues to grow with a rapidly developing                   they’ll continue to innovate and improve         vulnerable to the effects of rainy summer
     thing in the long run, as some parks are       middle class. However, high regulation,                       quality. New water parks opening for the         weather such as that of the summer of 2017
     being built for the wrong reasons and          high tax rates, and lack of large land areas                  2018 season that will be worth watching          in Asia, which resulted in lower attendance
     in the wrong locations in order to move        for development are hindering growth.                         include a new Wet’n’Wild in Haikou, and          numbers at numerous properties, such as
     real estate. A second measure has to do        Nonetheless, India remains a promising                        the Atlantis Water World Park in Sanya,          the two Wet’n’Wild water parks in Australia.
     with imposing a size threshold to limit        future market.                                                Hainan Province.
                                                                                                                                                                   Of course, it’s not always the weather.
                                                                                                                  As these markets expand and evolve,              Attendance declined at two water parks in
                                                                              Shanghai Disneyland,
                                                                                                                  new players will enter the field. This will be   Korea, Caribbean Bay and Ocean World,
     11.0m                                                                        Shanghai, China
                                                                                          © Disney                reflected on the Theme Index charts with         due to the falloff of Chinese tourists to
     Shanghai Disneyland,                                                                                         some parks rapidly appearing, dropping off       the region.
     Shanghai, China                                                                                              and shifting position.
     attendance 2017                                                                                                                                               Visitor preferences are also evolving.
                                                                                                                                                                   As markets expand and improve, guests
                                                                                                                                                                   have more options. Asian water park
                                                                                                                                                                   patrons are learning to appreciate better
                                                                                                                                                                   quality experiences and they will travel
                                                                                                                                                                   farther to have them.
                                                                                                                  AS THESE MARKETS EXPAND
                                                                                                                  AND EVOLVE, NEW PLAYERS WILL                     Chimelong Water Park (Guangzhou,
                                                                                                                  ENTER THE FIELD. THIS WILL BE                    China) has created a lucrative, new
                                                                                                                                                                   category of water park attendance with
                                                                                                                  REFLECTED ON THE THEME INDEX                     very strong nighttime business drawing
                                                                                                                  CHARTS WITH SOME PARKS RAPIDLY                   the 20-something crowd. The night ticket
                                                                                                                  APPEARING, DROPPING OFF AND                      guest experience is differentiated with
                                                                                                                                                                   theatrical lighting and live concerts held
                                                                                                                  SHIFTING POSITION.                               in the wave pool.
                                                                                                     Exhibit 11
42                                                                                                                                                                                                                 43
                                                                                   Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 24 of 41 Page ID
     TOP 20                                                                                                          #:35708

     AMUSEMENT/THEME PARKS
     ASIA-PACIFIC




                                                                                                                                                                                                                                                                                         ATTENDANCE


                                                                                                                                                                                                                                                                                                        ATTENDANCE
                                                                                                                                                                                                                                                                          % CHANGE
                                                                                                                                                                                              LOCATION
                                                                                                                                                                                              RANK
                                                                                                                                                                                              PARK




                                                                                                                                                                                                                                                                                         2017


                                                                                                                                                                                                                                                                                                        2016
                                                                                                                                                                                               1 TOKYO DISNEYLAND, TOKYO, JAPAN                                          0.4% 16,600,000 16,540,000
                                                                                                                                      SOUTH KOREA
                                                                                                                                                                                               2 UNIVERSAL STUDIOS JAPAN, OSAKA, JAPAN                                   3.0% 14,935,000 14,500,000
                                                                               NORTHERN CHINA                      7         6
                                                                                                                                      13m
                                                                    CENTRAL CHINA            4m                                       2 PARKS                                                  3 TOKYO DISNEYSEA, TOKYO, JAPAN                                           0.3% 13,500,000 13,460,000
                                                                                             1 PARK
                                                                          3.8m                                                                           JAPAN
                                                                                                                                                                                               4 SHANGHAI DISNEYLAND, SHANGHAI, CHINA                                   96.4% 11,000,000              5,600,000

                                                   WESTERN CHINA
                                                                           1 PARK                    15                                                  51.0m                                 5 CHIMELONG OCEAN KINGDOM, HENGQIN, CHINA                                15.5%          9,788,000      8,474,000
                                                                                                                                                         4 PARKS                               6 LOTTE WORLD, SEOUL, SOUTH KOREA                                       -17.6%          6,714,000      8,150,000
                                                              3m                   18
                                                                                                                                                                                               7 EVERLAND, GYEONGGI-DO, SOUTH KOREA                                     -9.5%          6,310,000 6,970,000*
                                                             1 PARK
                                                                                                                                                  9                                            8 HONG KONG DISNEYLAND, HONG KONG SAR                                     1.6%          6,200,000      6,100,000
                                                                    19                                                                                           1
                                                                                                                                          3
                                                                                                                                                                                               9 NAGASHIMA SPA LAND, KUWANA, JAPAN                                       1.4%          5,930,000      5,850,000
                                              16
SOUTHERN CHINA                                                                                                                                                                                 10 OCEAN PARK, HONG KONG SAR                                             -3.3%          5,800,000      5,996,000
                                        14               5
      25.8m                                                                                                                                                2
                                                                                                                                                                                               11 UNIVERSAL STUDIOS SINGAPORE, SINGAPORE                                 2.9%          4,220,000      4,100,000
       5 PARKS                           13        12
                                                                                                                                                                                               12 CHIMELONG PARADISE, GUANGZHOU, CHINA                                   9.0%          4,181,000      3,836,000
                                                                                                                                                                                               13 OCT WINDOW OF THE WORLD, SHENZHEN, CHINA                               1.8%          3,980,000      3,910,000
                                HONG KONG                                                                             20               EASTERN CHINA                                           14 OCT EAST, SHENZHEN, CHINA                                              0.0%          3,960,000      3,960,000
                                12.0m                   10      8                                                17          4
                                                                                                                                       17.5m                                                   15 OCT HAPPY VALLEY, BEIJING, CHINA                                       3.1%          3,950,000      3,830,000
                                 2 PARKS                                                                                               3 PARKS
                                                                                                                                                                                               16 OCT HAPPY VALLEY, SHENZHEN, CHINA                                      1.0%          3,900,000      3,860,000
                                                                                                 SINGAPORE                                                                                     17 FANTAWILD ORIENTAL HERITAGE, NINGBO, CHINA                            11.2%          3,827,000      3,441,000
                                                                                        11
                                                                                                 4.2m                                                                                          18 FANTAWILD ADVENTURE, ZHENGZHOU, CHINA                                  8.8%          3,819,000      3,509,000
                                                                                                 1 PARK
                                                                                                                                                                                               19 OCT HAPPY VALLEY, CHENGDU, CHINA                                      16.5%          2,970,000      2,550,000
                                                                                                                                                                                               20 OCT HAPPY VALLEY, SHANGHAI, CHINA                                     10.5%          2,640,000      2,390,000
                                                                                                                                                                                                TOP 20 TOTAL ATTENDANCE 2017                                                         134,224,000 127,026,000
                                                                                                                                                                                                TOP 20 ATTENDANCE GROWTH 2016–17                                         5.5% 134,224,000 127,256,000*

     * Adjustment versus the figure we published in last year’s report


     KEY                                                                                       GROWTH                                           Top 20 parks Asia-Pacific
                                                                                                                                                 Top 25 parks worldwide
                                                                                                10
                                              Circles represent size of attendance at

                                                                                                                                                                                               5.5%                                  134.2m                         127.3m
            0%–4.9%

                      5%–9.9%




                                              ranked parks at the geography indicated.
                                              Slices within circles represent proportion        5
                                 10%+
     < 0%




                                              of attendance at the geography from the
                                              ranked park indicated by number. Shading          0
                                              indicates attendance growth at the ranked                                                                                                        Top 20 amusement/theme parks          Top 20 amusement/theme parks   Top 20 amusement/theme parks
                                              park versus all other ranked parks.               -5                                                                                             attendance growth Asia-Pacific        Asia-Pacific attendance 2017   Asia-Pacific attendance 2016
                                                                                                      2010–11     2011–12   2012–13   2013–14    2014–15   2015–16   2016–17                   2016–17
                                                                                                          7.5%     5.8%      7.5%      4.9%       6.8%      -2.8%     5.5%
                                                                                                                                                                                 Exhibit 11
44                                                                                                                                                               © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                                         45
                                                                               Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 25 of 41 Page ID
     TOP 20                                                                                                      #:35709

     WATER PARKS
     ASIA-PACIFIC




                                                                                                                                                                                                                                                                                 ATTENDANCE


                                                                                                                                                                                                                                                                                                 ATTENDANCE
                                                                                                                                                                                                                                                                   % CHANGE
                                                                                                                                                                                        LOCATION
                                                                                                                                                                                        RANK
                                                                                                                                                                                        PARK




                                                                                                                                                                                                                                                                                 2017


                                                                                                                                                                                                                                                                                                 2016
                                                                                                                                                                                         1 CHIMELONG WATER PARK, GUANGZHOU, CHINA                                6.0%         2,690,000       2,538,000
                                                                                                                                                                                         2 CARIBBEAN BAY, GYEONGGI-DO, SOUTH KOREA                              -3.5%         1,380,000 1,430,000*
                                                                                                                                                                                         3 OCEAN WORLD, GANGWON-DO, SOUTH KOREA                                  -9.7%        1,330,000       1,473,000
                                                                                                                                                                                         4 SUNWAY LAGOON, KUALA LUMPUR, MALAYSIA                                 2.4%         1,300,000       1,270,000
                                                                                                   16                            SOUTH KOREA
                                                                                                                    2                                                                        KAIFENG YINJI WATER PARK, KAIFENG, CHINA                           46.1%         1,300,000        890,000
                                                                                              14                                 5.8m                                                    6 WUHU FANTAWILD WATER PARK, WUHU, CHINA                               17.6%         1,204,000       1,024,000
                                                                                                                3                4 PARKS
                                                                                                                                                                                         7 SHENYANG ROYAL OCEAN PARK — WATER WORLD, FUSHUN, CHINA                2.6%         1,200,000       1,170,000
                                                     12   18                                                                                                                             8 WET 'N' WILD GOLD COAST, GOLD COAST, AUSTRALIA                       -5.0%         1,180,000       1,242,000
                                   CHINA                               1                                                           JAPAN
                                8.9m            11
                                                                                                                         15
                                                                                                                                   0.8m                                                  9 SUNWAY LOST WORLD OF TAMBUN, PERAK, MALAYSIA                          0.0%         1,000,000       1,000,000
                                7 PARKS                                                                                            1 PARK
                                                   7           6       4                                                                                                                 10 THE JUNGLE WATER ADVENTURE, BOGOR, WEST JAVA, INDONESIA             11.7%          910,000         815,000
                                                                                                                        SINGAPORE                                                        11 ZHENGZHOU FANTAWILD WATER PARK, ZHENGZHOU, CHINA                    12.0%          898,000         802,000
                                                                                                           20           0.7m                                                             12 PLAYAMAYA WATER PARK, SHANGHAI, CHINA                                2.3%          890,000         870,000
                                                                                                                        1 PARK
                                                                                                                                                                                         13 ATLANTIS WATER ADVENTURE, JAKARTA, INDONESIA                       -20.3%          885,000        1,110,000
                                        MALAYSIA          18

                                        3.0m              13
                                                                   4
                                                                                                      17
                                                                                                                    9
                                                                                                                              INDONESIA
                                                                                                                              2.5m
                                                                                                                                                                                         14 WOONGJIN PLAYDOCI WATERDOCI, GYEONGGI-DO, SOUTH KOREA               -2.1%          881,000         900,000
                                        3 PARKS                                                                                                                                          15 SUMMERLAND, TOKYO, JAPAN                                            -5.8%          812,000         862,000
                                                                                                        10                    3 PARKS
                                                                                                                                                                                         16 LOTTE WATER PARK, GIMHAE, SOUTH KOREA                                2.4%          798,000         779,000
                                                                                                                                                AUSTRALIA                                17 OCEAN PARK WATER ADVENTURE, JAKARTA, INDONESIA                       3.1%          722,000        700,000*
                                                                                                                                      8
                                                                                                                                                1.2m                                     18 LEGOLAND WATER PARK, JOHOR, MALAYSIA                                 0.0%          700,000         700,000
                                                                                                                                                1 PARK
                                                                                                                                                                                             PLAYAMAYA WATER PARK, WUHAN, CHINA                                   1.4%         700,000         690,000
                                                                                                                                                                                         20 ADVENTURE COVE WATER PARK, SINGAPORE                                 3.0%          680,000         660,000
                                                                                                                                                                                          TOP 20 TOTAL ATTENDANCE 2017                                                21,460,000 20,925,000
                                                                                                                                                                                          TOP 20 ATTENDANCE GROWTH 2016–17                                       2.7% 21,460,000 20,895,000*
     * Adjustment versus the figure we published in last year’s report


     KEY                                                                               GROWTH                                        Top 20 water parks Asia-Pacific
                                                                                                                                      Top 20 water parks worldwide
                                                                                       10
                                          Circles represent size of attendance at


                                                                                                                                                                                         2.7%                                21.5m                          20.9m
            0%–4.9%

                      5%–9.9%




                                          ranked parks at the geography indicated.
                                          Slices within circles represent proportion   5
                                 10%+
     < 0%




                                          of attendance at the geography from the
                                          ranked park indicated by number. Shading     0
                                          indicates attendance growth at the ranked                                                                                                      Top 20 water parks Asia-Pacific     Top 20 water parks             Top 20 water parks
                                          park versus all other ranked parks.          -5                                                                                                attendance growth 2016–17           Asia-Pacific attendance 2017   Asia-Pacific attendance 2016
                                                                                            2010–11        2011–12       2012–13   2013–14   2014–15   2015–16   2016–17
                                                                                            10.3%           7.4%          6.0%      1.2%      1.0%      5.4%      2.7%
                                                                                                                                                                           Exhibit 11
46                                                                                                                                                         © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                                        47
                                          Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 26 of 41 Page ID
EMEA                  3.4%
                      Top 20 amusement/
                                           5.2m
                                           De Efteling, Kaatsheuvel,
                                                                            #:35710


                      theme parks EMEA     Netherlands attendance
                      attendance growth    2017
                      2016–17



                      62.6m
                      Top 20 amusement/
                      theme parks EMEA
                      attendance 2017



                      60.5m
                      Top 20 amusement/
                      theme parks EMEA
                      attendance 2016




                                                                                                                    Theme parks

                                                                                                                    At first view the EMEA results
                                                                                                                    for the top-attended theme parks
                                                                                                                    in 2017 may seem undramatic.
                                                                                                                    However, a closer look at some
                                                                                                                    of the numbers, combined with
                                                                                                                    a review of the performance of
                                                                                                                    smaller parks in the region, reveal
                                                                                                                    some interesting variations across
                                                                                                                    the EMEA geography.
                                                                                                                    —
                                                                                                                    In the UK, it seems that parks have not
                                                                                                                    significantly increased their attendance
                                                                                                                    numbers. The usual suspects for flat
                                                                                                                    numbers are bad weather, economic
                                                                                                                    decline and political instability, the situation
                                                                                                                    in the UK in 2017 was unique. A comparison
     MARGREET PAPAMICHAEL                  Symbolica, De Efteling,
                                                                                                                    of consumer confidence levels throughout
     Director, EMEA                        Kaatsheuvel, Netherlands                                                 Europe, which many link to consumer
     —                                     © de Efteling                                                            spending, turned out to be illuminating.
                                                                           Exhibit 11
48                                                                                                                                                                     49
                                            Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 27 of 41 Page ID
     The chart reveals that consumer confidence Despite rising consumer confidence in
                                                                                      #:35711
     in Great Britain took a hit prior to the Brexit   Germany, performance there was mediocre                    11.9%
     vote. Following that vote, British consumer       if not poor for many parks. In this case,                  Gröna Lund, Stockholm,
     confidence seems to have remained at a            bad weather — especially poor during                       Sweden, attendance
     depressed level for the duration of 2017,         peak season — was the likely culprit and                   growth 2016–17
     whereas consumer confidence in some               given the blame by many operators. We
     of the other large European economies             understand however that many parks
     trended upward over the course of the year.       achieved record attendance levels over
     All countries recorded a net increase in GDP      Halloween, the importance and popularity
     for 2017. The loss in consumer confidence         of which is still increasing.
     may well be behind the lackluster results in
     the U.K. theme park industry.                     Italy has been experiencing a bad run
                                                       economically, and some extremely bad
     The competition may be heating up                 weather combined with some natural
     in France. Most French theme parks                disasters during peak season weekends
     performed well for 2017, with significant         impacted performance in this country,
     growth of above 8% at Parc Astérix                and Gardaland specifically. We wish them
     following their continued investment, a new       a year of perfect weather and a lack of
     ride and additional hotel rooms. Disney too       political storms.
     did very well, recuperating from its slide                                                                   Ikaros, Gröna Lund,
     of the prior year. Puy du Fou showed good         In Scandinavia, as in France, we observed                  Stockholm, Sweden
     attendance growth for 2017 at around 2%           that some of the most significant increases                © Gröna Lund
     but this was the first time in three years that   in attendance happened in the smaller parks
     the park did not post an increase of more         that don’t quite make it into our Top 20.
     than 5%, likely simply because there was
     no significant new addition to the property.                                                                 Perhaps this recurring theme of                 various industries and skill sets with an
     Such high growth rates as they have posted                                                                   smaller parks seeing bigger increases           interesting accompanying vocabulary,
     over the past couple of years are nigh                                                                       in percentage terms is not simply due to        including words such as “confertainment”
     impossible to sustain in the longer term.         THE LOSS IN CONSUMER                                       the fact that a small absolute increase         and “architainment.” Special events
     Interestingly, a number of smaller parks that                                                                translates to a large percentage increase,      are becoming more themed and are
     don’t quite make it onto our charts grew
                                                       CONFIDENCE MAY WELL BE BEHIND                              but possibly also indicates a general           now crossing over with the themed
     attendance at higher percentages than             THE LACKLUSTER RESULTS IN THE                              increase in competition for leisure time and    entertainment industry. The word
     the largest parks.                                U.K. THEME PARK INDUSTRY.                                  spend across the European continent. It         “immersive” is developing further
                                                                                                                  may well be that families are limiting their    encompassing new types of experiences
                                                                                                                  big visits to big parks and increasing their    such as Secret Cinema in London (UK) and
                                                                                                                  visits to smaller parks, which may help their   sound-and-light shows using projection
     CONSUMER CONFIDENCE 2014–17                                                                                  budgets go further.                             mapping on historic buildings such as the
                                                       BREXIT VOTE                                                                                                cathedral in Strasbourg (France).
                                                                                                                  Throughout Europe, we get the impression
     102                                                                                  GERMANY
                                                                                                                  of an active and growing industry with
                                                                                          SPAIN                   ongoing investment and merger and
     101                                                                                  FRANCE                  acquisition activity. As mentioned in
                                                                                          UK                      previous editions, the addition of leisure
     100                                                                                                          and themed entertainment units into             THROUGHOUT EUROPE, WE GET THE
                                                                                                                  retail destinations is adding to the activity   IMPRESSION OF AN ACTIVE AND
                                                                                                                  levels and innovation in our sector and
      99                                                                                                          continues at a strong pace throughout
                                                                                                                                                                  GROWING INDUSTRY WITH ONGOING
                 2014                 2015                2016                2017                                Europe and the Middle East. We have             INVESTMENT AND MERGER AND
                                                                                                                  seen further such “merging” between             ACQUISITION ACTIVITY.
                                                                                                     Exhibit 11
50                                                                                                                                                                                                            51
                                              Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 28 of 41 Page ID
                                                  The pipeline in this part of the world is still
                                                                                                  #:35712 Water parks   domestic tourism and tourism from within
     8.1%                                             significant, and we’re seeing evidence of                                                                      the EU that seems to have returned to
     Parc Astérix, Plailly,                           high-quality development — for instance,                      The water park market in the EMEA region         affordable European destinations, away
     France attendance                                in the Warner Bros. park projected to open                    falls into three distinct segments: that in      from destinations that are now perceived as
     growth 2016–17                                   in Abu Dhabi in 2018. We will keep a close                    the Middle East, that across the European        more risky, such as Turkey and Morocco.
                                                      eye on the region and look forward to their                   continent with indoor facilities, and that
                                                      contributions to the theme park industry                      across the European continent that               For the remainder, our Top 10 water parks
                                                      in the year ahead.                                            consists of outdoor water parks.                 in EMEA reveal marginal growth in their
                                                                                                                                                                     attendance figures.
                                                      Some specific parks deserve a special                         In the Middle East, attendance at water
                                                      mention for 2017:                                             parks has decreased. For the larger parks,       Having said that, we should pay some special
                                                                                                                    this is due to a variety of factors, but we      attention to the water parks in Northern
                                                      De Efteling in the Netherlands celebrated                     would argue that the significant increase in     Europe that have large indoor areas. Many of
                                                      its 65th anniversary and opened, with much                    competition for leisure time and spend has       these have areas dedicated to what we might
                                                      fanfare, a new dark ride that subsequently                    had an impact across the board. Attendance       dub a “water focused spa.” For many of these
                                                      was honored with a Thea Award, Symbolica:                     is still strongly driven by residents, even in   businesses, entry to the spa area is sold
                                                      The Palace of Fantasy. This has helped                        the Middle East, and the influx of new visitor   separately from entry to the entertainment
                                                      them achieve their 2020 target of 5 million                   attractions has spread demand over a larger      area. In our tabulations for this entertainment-
                                                      visits ahead of schedule, recording                           offer of entertainment. Hopefully tourism        focused study, we subtract spa tickets from
                                                      5,180,000 visits for 2017.                                    will increase, and growing demand from that      the total amount of tickets sold, which allows
                                                                                                                    market will help to absorb the supply that       us to make equitable comparisons on an
                                                      Disneyland Paris had a great 25th                             has recently entered the industry.               international basis. As a result, some of these
                                                      anniversary year and has recouped the loss                                                                     operations have total attendance numbers
                                                      in attendance from the previous year.                         In Europe, the two success stories in            higher than what is on our charts. A great
                                                                                                                    the water park category are Aquapalace           example of this is Therme Erding in Germany.
                                                      Parc Astérix outside of Paris had                             (Prague — Czech Republic) and Siam Park          Asides from the attendance as mentioned in
                                                      another good year and managed to                              (Santa Cruz de Tenerife — Spain). Siam           the table, they receive an additional 500,000
                                                      break the 2 million mark in attendance.                       Park is still enjoying the increase in Spanish   visits to the spa itself.
                                                      The continuous investment and effort that
                                                      Compagnie des Alpes has put into this park                                                                                       Therme Erding, Erding, Germany
     Pégase, Parc Astérix, Plailly, France
     © Parc Astérix/ (C) S. Cambon
                                                      is paying off, combined with the additional
                                                      hotel accommodation offer.                                    1.3m                                                                              © Therme Erding

                                                                                                                    Therme Erding, Germany,
                                                      Gröna Lund (Stockholm) had another great                      attendance 2017
                                                      year with visitation growth over 10%. They
     We have all been watching events in the          have continued to host large concerts with
     Middle East with bated breath, hoping            international and Swedish artists. On top
     for record attendances to the new parks          of that last year was also the first time they
     that have opened, notably in the United          kept the park open for Halloween, which
     Arab Emirates. We all now know that the          was a great success in Gröna Lund as well.
     expectations that were set have proven
     to be a bit high and unfortunately have not
     been met. Consequently, none of the theme
     parks in that geography have made it into
     the Top 20 for EMEA. We hope that with           THE PIPELINE IN THE MIDDLE EAST
     the growth in the tourism market the parks       IS STILL SIGNIFICANT, AND WE’RE
     there will increase their attendance over
     time as the tourism market becomes more
                                                      SEEING EVIDENCE OF HIGH-QUALITY
     familiar with the offer that is now available.   DEVELOPMENT.
                                                                                                       Exhibit 11
52                                                                                                                                                                                                                      53
                                                                                  Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 29 of 41 Page ID
     TOP 20                                                                                                         #:35713

     AMUSEMENT/THEME PARKS
     EMEA




                                                                                                                                                                                                                                                                                  ATTENDANCE


                                                                                                                                                                                                                                                                                                 ATTENDANCE
                                                                                                                                                                                                                                                                    % CHANGE
                                                                                                                                                                                       LOCATION
                         SWEDEN




                                                                                                                                                                                       RANK
                                                                              4.8m




                                                                                                                                                                                       PARK




                                                                                                                                                                                                                                                                                  2017


                                                                                                                                                                                                                                                                                                 2016
                                                                   18    7
                                        UK         19                         2 PARKS
                                                            10
                                7.5m              17    12
                                                                                                                                                                                        1 DISNEYLAND PARK AT DISNEYLAND PARIS, MARNE-LA-VALLEE, FRANCE            15.0%        9,660,000       8,400,000
                                4 PARKS                                                            DENMARK                                                                              2 EUROPA PARK, RUST, GERMANY                                               1.8%        5,700,000       5,600,000
                                                                                  11
                                                                                       5
                                                                                                   6.8m                                                                                 3 WALT DISNEY STUDIOS PARK AT DISNEYLAND PARIS, MARNE-LA-VALLEE, FRANCE    4.6%        5,200,000       4,970,000
                                                                                                   2 PARKS
                                                                                                        NETHERLANDS                                                                     4 DE EFTELING, KAATSHEUVEL, NETHERLANDS                                    8.7%        5,180,000       4,764,000

     FRANCE                     12 12
                                                                                           4
                                                                                                        5.2m                                                                            5 TIVOLI GARDENS, COPENHAGEN, DENMARK                                      0.0%        4,640,000       4,640,000
                                                                                                        1 PARK
 21.1m                          9             1                                                                                                                                         6 PORT AVENTURA, SALOU, SPAIN                                              1.4%        3,650,000 3,600,000*
  5 PARKS                         3                                                                                                                                                     7 LISEBERG, GOTHENBURG, SWEDEN                                            -0.3%        3,061,000       3,070,000
                                                                                  20               GERMANY
                                                                             15        2           9.2m                                                                                 8 GARDALAND, CASTELNUOVO DEL GARDA, ITALY                                 -9.7%        2,600,000       2,880,000
                                                                                                   3 PARKS
                                                                                                                                                                                        9 PUY DU FOU, LES EPESSES, FRANCE                                          1.8%        2,260,000       2,220,000
                                                                    8                                                                                                                   10 LEGOLAND WINDSOR, WINDSOR, U.K.                                         0.8%        2,200,000       2,183,000
                                              16        6
                                                                 ITALY                                                                                                                  11 LEGOLAND BILLUND, BILLUND, DENMARK                                      1.4%        2,120,000       2,091,000
                                             SPAIN               2.6m                                                                                                                   12 ALTON TOWERS, STAFFORDSHIRE, U.K.                                       1.0%        2,000,000       1,980,000
                                             5.5m                1 PARK
                                                                                                                                                                                            FUTUROSCOPE, JAUNAY-CLAN, FRANCE                                       5.3%        2,000,000       1,900,000
                                             2 PARKS
                                                                                                                                                                                            PARC ASTERIX, PLAILLY, FRANCE                                          8.1%        2,000,000       1,850,000
                                                                                                                                                                                        15 PHANTASIALAND, BRUHL, GERMANY                                           0.0%        1,995,000       1,995,000
                                                                                                                                                                                        16 PARQUE WARNER, MADRID, SPAIN                                            2.2%        1,840,000       1,800,000
                                                                                                                                                                                        17 THORPE PARK, CHERTSEY, U.K.                                             0.0%        1,800,000       1,800,000
                                                                                                                                                                                        18 GRONA LUND, STOCKHOLM, SWEDEN                                          11.9%        1,690,000       1,510,000
                                                                                                                                                                                        19 CHESSINGTON WORLD OF ADVENTURES, CHESSINGTON, U.K.                      1.3%        1,520,000 1,500,000*
                                                                                                                                                                                        20 HEIDE PARK, SOLTAU, GERMANY                                            -3.9%        1,480,000       1,540,000
                                                                                                                                                                                         TOP 20 TOTAL ATTENDANCE 2017                                                          61,549,000 60,293,000
                                                                                                                                                                                         TOP 20 ATTENDANCE GROWTH 2016–17                                          3.4% 62,596,000 60,513,000*
     * Adjustment versus the figure we published in last year’s report


     KEY                                                                                   GROWTH                                               Top 20 parks EMEA
                                                                                                                                            Top 25 parks worldwide
                                                                                           10
                                         Circles represent size of attendance at


                                                                                                                                                                                        3.4%                                 62.6m                          60.5m
            0%–4.9%

                      5%–9.9%




                                         ranked parks at the geography indicated.
                                         Slices within circles represent proportion            5
                                 10%+
     < 0%




                                         of attendance at the geography from the
                                         ranked park indicated by number. Shading              0
                                         indicates attendance growth at the ranked                                                                                                      Top 20 amusement/theme               Top 20 amusement/theme         Top 20 amusement/theme
                                         park versus all other ranked parks.               -5                                                                                           parks EMEA attendance growth         parks EMEA attendance 2017     parks EMEA attendance 2016
                                                                                                    2010–11   2011–12   2012–13   2013–14   2014–15   2015–16   2016–17                 2016–17
                                                                                                     2.8%     -0.3%     -0.1%      3.0%      2.8%     -1.1%      3.4%
                                                                                                                                                                          Exhibit 11
54                                                                                                                                                        © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                                         55
                                                                                  Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 30 of 41 Page ID
     TOP 10                                                                                                         #:35714

     WATER PARKS
     EMEA




                                                                                                                                                                                                                                                       ATTENDANCE


                                                                                                                                                                                                                                                                      ATTENDANCE
                                                                                                                                                                                                                                          % CHANGE
                                                                                                                                                                      LOCATION
                                                                                                                                                                      RANK
                                                                                                                                                                      PARK




                                                                                                                                                                                                                                                       2017


                                                                                                                                                                                                                                                                      2016
                                                                 DENMARK
                                                                                                                                                                       1    AQUAVENTURE WATER PARK, DUBAI, U.A.E.                       -5.6%        1,350,000      1,430,000
                                                                 0.7m                                                                                                  2    THERME ERDING, ERDING, GERMANY                               6.0%        1,320,000      1,245,000
                                                                 1 PARK

                                                                   9                                                                                                   3    AQUAPALACE, PRAGUE, CZECH REPUBLIC                          18.8%        1,215,000      1,023,000
                                           NETHERLANDS                               6              GERMANY                                                            4    SIAM PARK, SANTA CRUZ DE TENERIFE, SPAIN                    13.7%        1,209,000 1,063,000*
                                              0.7m           7
                                                                                      5
                                                                                             2
                                                                                                    3.2m                                                               5    TROPICAL ISLANDS, KRAUSNICK, GERMANY                         3.1%        1,168,000      1,133,000
                                               1 PARK                                               3 PARKS
                                                                                                                                                                       6    NETTEBAD, OSNABRUCK, GERMANY                                 2.1%         744,000        729,000
                                                                                   CZECH REPUBLIC                                                                      7    TIKI POOL, DUINRELL, THE NETHERLANDS                         0.0%         700,000        700,000
                                                                          3        1.2m                                                                                8    WILD WADI, DUBAI, U.A.E                                     -4.5%         697,000        730,000
                                                                                   1 PARK
                                             CANARY ISLANDS, SPAIN                                                                                                     9    LALANDIA, BILLUND, DENMARK                                  -1.7%         680,000        692,000
                                4            1.2m                                                              9             U.A.E.                                    10 YAS WATERWORLD, ABU DHABI, U.A.E                              -8.3%         550,000       600,000*
                                             1 PARK
                                                                                                               8
                                                                                                                   1         2.6m                                       TOP 10 TOTAL ATTENDANCE 2017                                                 9,633,000      9,345,000
                                                                                                                             3 PARKS
                                                                                                                                                                        TOP 10 ATTENDANCE GROWTH 2016–17                                 3.2%        9,633,000 9,332,000*




     * Adjustment versus the figure we published in last year’s report


     KEY                                                                                  GROWTH                           Top 10 water parks EMEA
                                                                                                                       Top 20 water parks worldwide
                                                                                            10
                                             Circles represent size of attendance at


                                                                                                                                                                       3.2%                                  9.6m                   9.3m
            0%–4.9%

                      5%–9.9%




                                             ranked parks at the geography indicated.
                                             Slices within circles represent proportion     5
                                    10%+
     < 0%




                                             of attendance at the geography from the
                                             ranked park indicated by number. Shading       0
                                             indicates attendance growth at the ranked                                                                                 Top 10 water parks EMEA               Top 10 water parks     Top 10 water parks
                                             park versus all other ranked parks.            -5                                                                         attendance growth 2016–17             EMEA attendance 2017   EMEA attendance 2016
                                                                                                     2014–15       2015–16               2016–17
                                                                                                      5.5%          3.7%                  3.2%
                                                                                                                                                         Exhibit 11
56                                                                                                                                       © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                               57
                                           Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 31 of 41 Page ID
MUSEUMS               0.2%
                      Top 20
                                            National Museum of African American #:35715
                                            History and Culture, Washington, D.C., U.S.
                                            © National Museum of African American
                                            History and Culture
                      museums
                      attendance
                      growth
                      worldwide
                      2016–17



                      108.0m
                      Top 20
                      museums
                      worldwide
                      attendance
                      2017



                      107.8m
                      Top 20
                      museums
                      worldwide
                      attendance
                      2016




                                                                                                       NORTH AMERICA                                 the Smithsonian complex on the Mall in
                                                                                                                                                     Washington, DC, the National Museum
                                                                                                                                                     of African American History and Culture.
     LINDA CHEU                                                                                        NMAAHC arrives
                                                                                                       Visitation to the Top 20 museums in North     NMAAHC drew 2.4 million visits in 2017,
     Vice President
     —                                                                                                 America in 2017 was up by 3%, a year-over-    its first full year of operation, as well as
                                                                                                       year increase from 57 million to 59 million   numerous accolades, including a TEA Thea
     With contributions from
     Sarah Linford, Senior Associate,       2.4m                                                       visits. However, the actual performance of
                                                                                                       the largest museums is more complex.
                                                                                                                                                     Award for Outstanding Achievement. While
                                                                                                                                                     this attendance is likely to stabilize over the
     North America, Jodie Lock, Senior      National Museum of African
     Economist, Economics, Asia-Pacific,    American History And                                                                                     next few years, attendance of 2.4 million
     and Margreet Papamichael,              Culture, Washington, D.C.,                                 That 3% increase was largely driven           is very strong, placing the museum in the
     Director, EMIA                         U.S. attendance 2017                                       by the long-anticipated newcomer to           number eight spot in North America.
                                                                                          Exhibit 11
58                                                                                                                                                                                                     59
                                        Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 32 of 41 Page ID
     Without the NMAAHC attendance, North   which may result in a revision to this
                                                                                   #:35716 Pricing, diversification and pop-ups
     America’s Top 20 museum numbers would          number. Another possibility is that the                          Museums in the U.S. and other regions
     look relatively flat. Attendance to many       gains of NMAAHC and the National                                 are exploring pricing strategies and
     museums was in fact down or consistent         Gallery of Art were the losses of other                          diversification initiatives to build
     with 2016, including the largest Smithsonian   Smithsonian Museums.                                             attendance, revenue and relevance to
     museums (National Air and Space Museum,                                                                         current audiences. Here are some examples
     down 6.7%; National Museum of Natural          Data continues to demonstrate that                               from 2017 that will bear watching.
     History, down 15.5%; and National Museum       year to year museum attendance is
     of American History and Udvar-Hazy             significantly affected by special exhibits                       In New York, the Metropolitan Museum of
     Center, both flat) and others around the       and expansions. Reinvestment, in the form                        Art set a new, mandatory admission price to
     country. The National Gallery, with a          of temporary and special exhibits, drives                        help balance the need for financial stability
     23% increase, was the exception. This is       repeat visitation in the museum sector                           with access. Starting March 1, 2018, the
     attributable to a renovation and expansion     just as it does in the entertainment sector.                     museum began charging visitors from
     that has sparked significant attendance        Attendance was up for the Metropolitan                           outside New York State the full $25 per
     growth since opening in late 2016.             Museum of Art (New York City), in part due                       person (for adults). The museum stated
                                                    to 500,000 visits to the Met Breuer, which                       that under the suggestion model used
     We know that NMAAHC drove the increase.        opened March 2016. In Chicago, the Field                         previously, only 17% of people who visited           The Metropolitan Museum of Art,
     What drove the decreases?                      Museum attendance increase to 1.8 million                        in 2017 paid the full $25, marking a steep           New York, NY, U.S.
                                                    visitors was fueled by a surge of visitation                     decline in revenue. Museum president and
     It could speculatively be tied to a widely     to catch the last weeks of the Terracotta                        CEO Daniel Weiss said in a statement that
     cited U.S. Department of Commerce report       Warriors exhibit, and then another surge                         the Met is “determined that the Museum will
     that international tourism to the U.S. was     for the opening of the blockbuster Jurassic                      remain accessible to as many visitors as          study conducted by Reach Advisors,
     down 4% in the first three quarters of 2017.   World. Conversely, attendance was down                           possible while it also thrives as a financially   which at this writing was the most recent
     However, the Department of Commerce            at the Chicago Art Institute in comparison                       stable institution.”                              comprehensive study available for our
     has since reported that it is re-examining     to the previous year’s attendance which                                                                            purposes. According to the study, in
     this figure and in the process of evaluating   had been boosted by the 2016 Van Gogh                            At the Field Museum in Chicago, 2017              2010 U.S. museum audiences were 89%
     data collection and analysis discrepancies,    special exhibition.                                              was the third consecutive year of offering        percent White. In contrast, in 2010 the U.S.
                                                                                                                     free admission for Illinois residents during      population was 72% White, and today it is
                                                                                                                     the entire month of February. This classic        62% and continuing to drop.
                                                                                                                     strategy of lowering prices during the slow
                                                                             National Gallery of Art,
                                                                                                                     season to encourage local attendance is           There are several good examples in the
     22.8%                                                                    Washington, D.C., U.S.
                                                                                                                     working well for the Field, which in 2017         field of museums taking effective steps to
     National Gallery of                                                                                             enjoyed the highest February attendance           address demographic realities and bolster
     Art, Washington,                                                                                                in its history.                                   attendance. The High Museum in Atlanta
     D.C., U.S., attendance                                                                                                                                            tripled its non-White audience in three
     growth 2016–17
                                                                                                                     In Atlanta, as of Oct 1, 2016 the High            years through a combination of changes
                                                                                                                     Museum of Art did away with tiered pricing        to content and programming, shifts in
                                                                                                                     and replaced it with a single, across-the-        marketing strategy, removal of price
                                                                                                                     board admission price of $14.50 for all           barriers by lowering of adult admission
                                                                                                                     visitors age six and older. The price change      price, and recruitment of a more diverse
                                                                                                                     is part of the museum’s commitment to             group of docents.
                                                                                                                     making its collections, exhibitions and
                                                                                                                     programs accessible to a broader public.          MFA Boston, a nearly 150-year old
                                                                                                                                                                       institution, is rolling out a new, ambitious
                                                                                                                     Changing demographics are a major                 strategic plan, titled “MFA 2020.” It is
                                                                                                                     challenge to U.S. museums, where the              designed to expand and enliven the
                                                                                                                     demographics of audiences and staff               museum’s core mission over the next
                                                                                                                     are not consistent with the country’s             three years while engaging audiences
                                                                                                                     demographics. We consulted a 2010                 that can be hard to reach.
                                                                                                        Exhibit 11
60                                                                                                                                                                                                                    61
                                               Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 33 of 41 Page ID
                                                                                         #:35717
     LACMA established satellite facilities in
     South Los Angeles, after a successful
                                                   Finally, we must pay attention to the
                                                     trend of “pop-up experiences” around the                            25.4%
     partnership with Charles White Elementary       country that appeal to family audiences                             Victoria & Albert
     School resulted in adding a remote gallery      and millennials, have a strong social media                         Museum, London,
                                                                                                                         U.K., attendance
     in MacArthur Park. These satellite facilities   draw, and include many “Instagrammable”                             growth 2016–17
     represent a major investment in making the      moments.Examples are the Museum of Ice
     institution more accessible to South L.A.       Cream, Color Factory, and 29Rooms.
     residents. LACMA also shifted their pricing
     structure this past year, moving to a higher
     general admission price that includes all       EUROPE AND MIDDLE EAST
     special exhibitions (which previously were a
     la carte) with significant discounting for LA   Mixed results; recovery in Paris
     County residents.                               Museum operations across Europe
                                                     show mixed results for 2017. In the wake
     The Andy Warhol Museum has                      of the Brexit vote, consumer confidence
     developed strategies to diversify the           decreased across the UK and is a likely
     pipeline of museum professorial staff,          culprit, given the prevalence of London
     through a broad approach to its curatorial      museums in the European sample. That                                Victoria & Albert Museum, London, U.K.
     practice and a proactive effort to develop      said, international tourism to London grew
     connections to the local community.             at an estimated 7% according to Visit
                                                     Britain, and expansions and blockbuster
                                                     exhibitions are still the likeliest drivers of                   In that context, the attendance drop for       Crossing to the Middle East, it is still
                                                     museum attendance ups and downs.                                 the Tate Modern was to be expected after       too early to say much, but some analysis
                                                                                                                      the record prior year following the opening    indicates that tourism is up in Abu Dhabi,
                                                                                                                      of their vast expansion. The National          fed by an influx of Chinese visitors and the
                                                                                                                      Gallery likewise experienced a decline in      November 2017 opening of the Louvre Abu
                                                                                                                      attendance following their most popular        Dhabi. We’ll be keeping an eye on this.
     8.1m                                                                                                             exhibition ever the year prior (Vogue 100:
     Louvre, Paris, France,                                                                                           A Century of Style).                           Changing demographics
     attendance 2017                                                                                                                                                 Museums in Europe have in common
                                                                                                                      The Victoria & Albert Museum in London         with U.S. museums the need to remain
                                                                                                                      very successfully added a new entry to         relevant in the face of changing
                                                                                                                      the museum with a small new expansion          demographics, while the specific
                                                                                                                      and had three very successful exhibitions:     challenges vary. As Germany continues
                                                                                                                      Pink Floyd: Their Mortal Remains; Plywood:     to welcome the greatest intake of
                                                                                                                      Material of the Modern World and               refugees across the E.U., it has become
                                                                                                                      Balenciaga: Shaping Fashion, all helping       critical to encourage cultural integration
                                                                                                                      drive attendance growth for 2017.              rather than mirroring the mistakes of
                                                                                                                                                                     past immigration schemes. A promising
                                                                                                                      On the other side of the Channel, in           new project is “Multaqa: Museum as
                                                                                                                      2017 tourism recovered in Paris, which         Meeting Point,” a collaborative initiative
                                                                                                                      had been beset the two prior years by          of Berlin’s Museum Island institutions,
                                                                                                                      bad weather and possible security fears.       training Syrian and Iraqi refugees as
                                                                                                                      This recovery in tourism numbers and the       museum guides in order to give tours
                                                                                                                      exhibition “Vermeer and the Masters of         to Arabic-speaking refugees.
                                                                                                                      Genre Painting” were the likely drivers of
                                                                                                                      the increase in attendance at the Louvre
                                                                                                                      of 9.5%, restoring it to its former position
                                                                                 Louvre, Paris, France                of the top-attended museum in the world.
                                                                                                         Exhibit 11
62                                                                                                                                                                                                                  63
                                               Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 34 of 41 Page ID
     ASIA-PACIFIC                                  We will continue to see shifts, and new
                                                                                           #:35718
                                                      leaders may emerge, as the museum sector
                                                                                                                                                                      .zip FUTURE RHAPSODY | XIAOMI — FUTURE OF
                                                                                                                                                                             TODAY, Today Art Museum, Beijing, China
     An evolving sector                               continues to evolve throughout Asia and                                                                                                   © Today Art Museum
     Museums in Asia recorded the fastest             the tourism industries in these countries
     growth in the 2017 Museum Index, at over         develop and advance. What those countries
     11% year-on-year. Chinese museums                and cities currently dominating our Top 20
     dominated our Museum Index for this              (Japan, Korea, Taiwan, and China) have in
     region, with 7 of the Top 20 museums             common is sufficient cultural infrastructure,
     located in China and the newly opened            supported by the public, government and
     Chengdu Museum entering the Index for            society in general. In other Asian countries
     the first time with 3 million visitors. This     this infrastructure is generally lacking;
     strong performance has been fueled by            however, we expect this to change as
     multiple factors, including an emerging          these economies mature over time.
     middle class with rising levels of education,
     cultural awareness and disposable income,        Demographic and media trends
     exposure to global cultural trends through       The younger generation in Asia generally
     online and social media, as well as increased    favors social interaction and self-discovery
     international travel to destinations with high   to a greater degree than more traditional
     quality museums.                                 ways of learning, relative to previous
                                                      generations. Museums are beginning to
     While Taiwan has a number of museums             embrace this through offering a wholly
     in the Top 20, the National Palace Museum,       engaging and inspiring visitor experience.                    The pioneering exhibition created an              between museums and luxury brands are
     Taipei saw attendance slip again in 2017         One compelling example is the “.zip                           immersive, dream-like experience where            helping to revive this. For example, Cartier
     to 4.4 million, attributable to a decrease of    FUTURE RHAPSODY | XIAOMI — FUTURE                             the audience became entwined with art             is collaborating with Chinese artisans to
     tourism from Mainland China, reportedly          OF TODAY” digital exhibition at Today Art                     while watching projected videos. The              recreate pieces from the Forbidden City
     stemming from political tensions.                Museum in Beijing.                                            exhibition showed artworks featuring              Palace Museum.
                                                                                                                    digital file formats only, such as .txt, .jpg,
                                                                                                                    .gif, .mp3. The exhibition acts like a zip file   In Hong Kong, museums are exploring and
                                                                                                                    to compress all these files into a package        benefiting from strategies to become more
                                                                    Shanghai Museum, Shanghai, China
                                                                                                                    and present it to the audience, who “unzip”       public-oriented, with pricing initiatives
     12.4%                                                                                                          files as they move from exhibit to exhibit.       similar to those outlined above in the
     Shanghai Museum,                                                                                               The visitors themselves essentially               US. With the focus on enlightenment,
     Shanghai, China,                                                                                               became the exhibition’s centerpiece.              entertainment and education for society
     attendance growth                                                                                                                                                as a whole, Hong Kong’s museums
     2016–17
                                                                                                                    Incorporating social media continues to be        are becoming more interactive and
                                                                                                                    a huge trend across the industry. Modern          collaborating with institutions outside the
                                                                                                                    museums are communicating with the                sector. The approach is showing results,
                                                                                                                    public every day on popular social media          as total attendance across Hong Kong
                                                                                                                    platforms; the physical museum visit itself is    museums increased from 4.5 million in 2016
                                                                                                                    only one part of the experience. Facilitating     to 6.9 million in 2017 as a result of admission
                                                                                                                    photo opportunities for sharing on social         fees being waived at five major museums in
                                                                                                                    media is very important, particularly             August 2016. The increase in attendance
                                                                                                                    in China.                                         was particularly noticeable at the Hong
                                                                                                                                                                      Kong Museum of History, which observed a
                                                                                                                    There is a reported emerging thirst for           90% increase in attendance. The museums
                                                                                                                    culture and heritage among younger                generated less revenue as a result of this
                                                                                                                    generations in China, a seemingly parallel        change, but the Director of Leisure & Culture
                                                                                                                    trend to the rise of social media and             Services said money is not the priority, the
                                                                                                                    the Internet of Things. Collaborations            move “is to promote culture.”
                                                                                                       Exhibit 11
64                                                                                                                                                                                                                      65
                                              Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 35 of 41 Page ID
                                                                                       #:35719
     A closer look at Japan’s
     strong museum sector
                                                  South Korea, making up two-thirds of
                                                      visitors, and reportedly boosted by a
                                                                                                                  2017 NEW OPENINGS
     Japan has always been a global leader in         concerted push by the government to                         There were a number of new museum, museum expansion, or substantial museum
     the museum sector. In 2017, one-quarter          boost inbound foreign tourism and the                       exhibition openings in 2017. We have highlighted some of these below.
     of the world’s top 20 exhibitions were held      liberalization of Chinese visa requirements,
     in Tokyo. There is a high level of cultural      as well as more budget airlines and




                                                                                                                  LOCATION
     appreciation among the resident population       cruise ships.




                                                                                                                                                                                                              OPENING
                                                                                                                  MUSEUM




                                                                                                                                                                                                              TYPE OF
     and there is widespread support for the




                                                                                                                  KEY
     museum sector. Each year Japanese                However, this was the 6th consecutive
     exhibitions tend to be among the world’s         yearly increase in inbound foreign tourism                  1 INSTITUTE OF CONTEMPORARY ART, LOS ANGELES, CA, U.S.                                 RELOCATION
     most visited. The Tokyo National Museum          and the mixed performance of Japanese                                                                                                         AND REBRANDING
     hosted the year’s most popular single            museums over this period does not mirror                    2    PHILLIP AND PATRICIA FROST MUSEUM OF SCIENCE, MIAMI, FL, U.S.               MAJOR EXPANSION
     exhibition in 2017 showcasing the work           this continuous upwards trend in arrivals.                                                                                                     AND RELOCATION
     of 13th Century Japanese artist Unkei.           Moreover, the vast majority of international
                                                                                                                  3    INSTITUTE OF CONTEMPORARY ART MIAMI, MIAMI, FL, U.S.                 NEW MUSEUM (RELOCATION
     Over 11,300 visitors per day viewed              visitors to Japanese museums are from the
                                                                                                                                                                                             FROM TEMPORARY SPACE)
     the exhibition.                                  US or Western Europe, rather than visitors
                                                      from China and other Asian markets.                         4    MUSEUM OF THE BIBLE, WASHINGTON, D.C.                                           NEW MUSEUM
     We believe this is largely due to the strength                                                               5    MUSEUM OF THE AMERICAN REVOLUTION, PHILADELPHIA, PA, U.S.                       NEW MUSEUM
     of the temporary exhibitions held in Japan       In conclusion, in Japan the primary                         6    VICTORIA & ALBERT MUSEUM, LONDON, U.K.                                            RENOVATION
     and likely driven by the resident market         attendance driver at museums appears to
                                                                                                                  7    MUSEES YVES SAINT LAURENT, PARIS, FRANCE AND MARRAKECH, MOROCCO                 NEW MUSEUM
     to a greater degree. Tourists from other         be the appeal of blockbuster and temporary
     countries only comprise an estimated 10%         exhibitions, as it is with museums in                       8    MUSEUM BARBERINI, POTSDAM, GERMANY                                              NEW MUSEUM
     of visitors at the Tokyo National Museum,        other regions, and the primary audiences                    9    SECOND WORLD WAR MUSEUM, GDANSK, POLAND                                         NEW MUSEUM
     for example, and we understand this is quite     appear to be regional. However, museums                     10   NATIONAL MUSEUM OF CONTEMPORARY ART (EMST), ATHENS, GREECE                   RECONSTRUCTION
     typical for a Japanese museum.                   in Japan have recently started to deliver
                                                      content considered more appropriate
                                                                                                                  11   ZEITZ MOCAA, CAPE TOWN, SOUTH AFRICA                                            NEW MUSEUM
     With regard to Japan-bound tourism,              for international tourists — more easily                    12   LOUVRE ABU DHABI, ABU DHABI, U.A.E.                                             NEW MUSEUM
     the numbers are up (+19.3% in 2017 to            understandable, experiential, and                           13   MUSEUM OF MODERN AND CONTEMPORARY ART, NUSANTARA, JAKARTA, INDONESIA            NEW MUSEUM
     28.7 million, a new record) and this could       multilingual. This should boost attendance
                                                                                                                  14   DESIGN SOCIETY, SHENZHEN, CHINA                                                 NEW MUSEUM
     have contributed to higher attendance            figures at permanent exhibitions as the
     at museums. That tourism increase was            economy moves towards its goal of
     largely driven by visitors from China and        attracting 40 million visitors by 2020.




                                                                                                                                                                 6           9
                                                                                                                                                                         8
                                                                                                                                                5                    7
                                                                                                                                 1                                           10
                                                                                                                                            4
                                                                                                                                                                7
                                                                                                                                          2 3                                     12          14



       14.7%                                                                                                                                                                                13

       Tokyo National
       Museum, Tokyo,                                                                                                                                                        11
       Japan, attendance
       growth 2016–17                                          Tokyo National Museum, Tokyo, Japan


                                                                                                     Exhibit 11
66                                                                                                                                                                                                                      67
                                                                               Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 36 of 41 Page ID
     TOP 20                                                                                                      #:35720

     MUSEUMS
     NORTH AMERICA




                                                                                                                                                                                                                                                                            ATTENDANCE


                                                                                                                                                                                                                                                                                            ATTENDANCE

                                                                                                                                                                                                                                                                                            FREE/PAID
                                                                                                                                                                                                                                                              % CHANGE
                                                                                                                                                                                         LOCATION
                                                                                                                                                                                         MUSEUM
                                                                                                                                                                                         RANK




                                                                                                                                                                                                                                                                            2017


                                                                                                                                                                                                                                                                                            2016
                                                                                                                                                                                          1 NATIONAL AIR AND SPACE MUSEUM, WASHINGTON, DC, U.S.             -6.7%        7,000,000       7,500,000
                                                                                                                                                                                              THE METROPOLITAN MUSEUM OF ART, NEW YORK, NY, U.S.            4.5%         7,000,000       6,700,000
                                                                                                                                                                                          3 NATIONAL MUSEUM OF NATURAL HISTORY, WASHINGTON, DC, U.S.       -15.5%        6,000,000       7,100,000
                                                                                                                                                                                          4 NATIONAL GALLERY OF ART, WASHINGTON, DC, U.S.                  22.8%         5,232,000       4,261,000
                                                                                                                                                                                          5 AMERICAN MUSEUM OF NATURAL HISTORY, NEW YORK, NY, U.S.           0.0%        5,000,000       5,000,000
                                                                                                                                                                                          6 NATIONAL MUSEUM OF AMERICAN HISTORY, WASHINGTON, DC, U.S.        0.0%        3,800,000       3,800,000
                                                                DENVER, CO        CHICAGO, IL             BOSTON, MA
                                                                1.8m              4.9m                    1.4m                                                                            7 THE MUSEUM OF MODERN ART, NEW YORK, NY, U.S.
                                                                                                                                                                                          8 NATIONAL MUSEUM OF AFRICAN AMERICAN HISTORY AND CULTURE,
                                                                                                                                                                                                                                                            -1.4%        2,750,000       2,790,000
                                                                1 MUSEUM          3 MUSEUMS               1 MUSEUM
                                                                                                                                                                                                                                                            NEW          2,400,000             NA
                                                                                                                                                                                             WASHINGTON, DC, U.S.
                                                                 11                16 11                     18
                                                                                                                                                                                          9 HOUSTON MUSEUM OF NATURAL SCIENCE, HOUSTON, TX, U.S.             0.0%        2,295,000       2,295,000
                                                                                    14
                                                                                                                                                                                          10 CALIFORNIA SCIENCE CENTER, LOS ANGELES, CA, U.S.                3.3%        2,106,000       2,038,000
                                                                                                                                7                 NEW YORK, NY
                                                                                                                                                                                          11 DENVER MUSEUM OF NATURE & SCIENCE, DENVER, CO, U.S.            -5.3%        1,800,000       1,900,000
                                SAN FRANCISCO, CA                                                                                             1   14.8m
                                             1.4m          19                                                                   5
                                                                                                                                                  3 MUSEUMS                                   FIELD MUSEUM OF NATURAL HISTORY, CHICAGO, IL, U.S.             9.1%        1,800,000       1,650,000
                                            1 MUSEUM                                                                                                                                      13 U.S. HOLOCAUST MEMORIAL MUSEUM, WASHINGTON, DC, U.S.            6.3%        1,700,000       1,600,000
                                                                                    9
                                                                                                                        15 20                                                             14 THE ART INSTITUTE OF CHICAGO, CHICAGO, IL, U.S.               -10.1%        1,610,000       1,790,000
                                       LOS ANGELES, CA                          HOUSTON, TX                           13              1           WASHINGTON, D.C.
                                                                                                              8                                                                           15 UDVAR-HAZY CENTER, WASHINGTON, DC, U.S.                         0.0%        1,600,000       1,600,000
                                             3.6m         17 10
                                                                                2.3m                                                              29m                                     16 MUSEUM OF SCIENCE AND INDUSTRY, CHICAGO, IL, U.S.              -0.7%        1,490,000       1,500,000
                                           2 MUSEUMS                            1 MUSEUM                          6                               8 MUSEUMS
                                                                                                                            4             3
                                                                                                                                                                                          17 THE J. PAUL GETTY CENTER , LOS ANGELES, CA, U.S.               -7.5%        1,452,000       1,570,000
                                                                                                                                                                                          18 MUSEUM OF SCIENCE, BOSTON, MA, U.S.                            -8.5%        1,400,000       1,530,000
                                                                                                                                                                                          19 CALIFORNIA ACADEMY OF SCIENCES, SAN FRANCISCO, CA, U.S.        -2.7%        1,362,000       1,400,000
                                                                                                                                                                                          20 DONALD W. REYNOLDS CENTER FOR AMERICAN ART AND PORTRAITURE,     8.3%        1,300,000       1,200,000
                                                                                                                                                                                             WASHINGTON, DC, U.S.
                                                                                                                                                                                           TOP 20 TOTAL ATTENDANCE 2017                                           59,097,000 57,224,000
                                                                                                                                                                                           TOP 20 TOTAL ATTENDANCE GROWTH 2016–17                            1.0% 59,097,000 58,494,000


     KEY                                                                                  GROWTH                                     Top 20 museums North America
                                                                                                                                         Top 20 museums worldwide
                                                                                          10
                                          Circles represent size of attendance at ranked

                                                                                                                                                                                          1.0%                                  59.1m                      58.5m
            0%–4.9%

                      5%–9.9%




                                          parks at the geography indicated. Slices within
                                          circles represent proportion of attendance       5
                                10%+
     < 0%




                                          at the geography from the ranked museum
                                          indicated by number. Shading indicates           0
                                          attendance growth at the ranked museum                                                                                                          Top 20 museums North America          Top 20 museums North       Top 20 museums North
                                          versus all other ranked museums.                -5                                                                                              attendance growth 2016–17             America attendance 2017    America attendance 2016
                                                                                                2012–13           2013–14           2014–15       2015–16      2016–17
                                                                                                 1.6%             -2.6%              2.6%          1.8%         1.0%
                                                                                                                                                                            Exhibit 11
68                                                                                                                                                          © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                                  69
                                                                             Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 37 of 41 Page ID
     TOP 20                                                                                                    #:35721

     MUSEUMS
     ASIA-PACIFIC




                                                                                                                                                                                                                                                                                    ATTENDANCE


                                                                                                                                                                                                                                                                                                    ATTENDANCE

                                                                                                                                                                                                                                                                                                    FREE/PAID
                                                                                                                                                                                                                                                                     % CHANGE
                                                                                                                                                                                              LOCATION
                                                                                                                                                                                              MUSEUM
                                                                                                                                                                                              RANK




                                                                                                                                                                                                                                                                                    2017


                                                                                                                                                                                                                                                                                                    2016
                                                                                                                                                                                               1 NATIONAL MUSEUM OF CHINA, BEIJING, CHINA                           6.8%        8,063,000        7,550,000
                                                                                                                                                                                               2 SHANGHAI SCIENCE & TECHNOLOGY MUSEUM, SHANGHAI, CHINA              1.7%         6,421,000       6,316,000
                                                                                                 SEOUL, SOUTH KOREA
                                                                                                 3.5m                                                                                          3 NATIONAL PALACE MUSEUM (TAIWAN), TAIPEI, TAIWAN                  -4.9%         4,436,000        4,666,000
                                                                                                 1 MUSEUM                                                                                      4 CHINA SCIENCE TECHNOLOGY MUSEUM, BEIJING, CHINA                   4.0%         3,983,000        3,830,000
                                                      BEIJING, CHINA                                                                                       TOKYO, JAPAN
                                                                                                                                  16
                                                         12.0m               4
                                                                                      1                  6
                                                                                                                                      15
                                                                                                                                                  11
                                                                                                                                                           7.8m                                5 ZHEJIANG MUSEUM, HANGZHOU, CHINA                                 19.9%         3,670,000        3,060,000
                                                         2 MUSEUMS                                                                                         3 MUSEUMS                           6 NATIONAL MUSEUM OF KOREA, SEOUL, SOUTH KOREA                      2.4%          3,477,000       3,396,000
                                                                                                                                                                                               7 GANSU PROVINCIAL MUSEUM, LANZHOU, CHINA                          26.9%         3,350,000        2,640,000
                                         WESTERN CHINA          17                                                                                                                             8 NANJING MUSEUM, NANJING, CHINA                                   14.6%         3,300,000        2,880,000
                                                8.5m             10
                                                                       7
                                                                                                                       18 19                               EASTERN CHINA                       9 NATIONAL MUSEUM OF NATURAL SCIENCE, TAICHUNG, TAIWAN               5.8%        3,115,000        2,944,000
                                              3 MUSEUMS                              14
                                                                                                                        8
                                                                                                                                              2
                                                                                                                                                           17.6m                               10 CHENGDU MUSEUM, CHENGDU, CHINA                                   NEW          3,000,000              NA
                                                                           CENTRAL CHINA                                              5                    5 MUSEUMS
                                                                                                                                                                                               11 NATIONAL ART CENTER, TOKYO, JAPAN                               14.5%          2,987,000       2,609,000
                                                                                  2.7m                                                                                                         12 NATIONAL SCIENCE EDUCATION CENTER, TAIPEI, TAIWAN                -3.0%         2,869,000       2,957,000
                                                                                 1 MUSEUM
                                                                                                                                 20                        TAIWAN                                  NATIONAL GALLERY OF VICTORIA, MELBOURNE, AUSTRALIA               7.5%         2,869,000       2,668,000
                                                                                                                            12
                                                                                                                                          9
                                                                                                                                              3
                                                                                                                                                           12.4m                               14 SHANXI HISTORY MUSEUM, XIAN, CHINA                                8.0%        2,700,000        2,500,000
                                                                                                                                                           4 MUSEUMS
                                                                                                                                                                                               15 NATIONAL MUSEUM OF NATURE AND SCIENCE, TOKYO, JAPAN             18.2%         2,600,000        2,200,000
                                                                                                                                                                                               16 TOKYO NATIONAL MUSEUM, TOKYO, JAPAN                             14.7%         2,180,000        1,901,000
                                                                                                                                                                                               17 CHINA THREE GORGES MUSEUM, CHONGQING, CHINA                      2.1%         2,112,000        2,068,000
                                                                                                                                                                                               18 SHANGHAI MUSEUM, SHANGHAI, CHINA                                12.4%          2,109,000       1,877,000
                                                                                                                                      MELBOURNE, AUSTRALIA
                                                                                                                       12             2.9m                                                     19 ZHEJIANG MUSEUM OF NATURAL HISTORY, HANGZHOU, CHINA               3.1%        2,100,000        2,037,000
                                                                                                                                      1 MUSEUM                                                 20 NATIONAL SCIENCE & TECHNOLOGY MUSEUM, KAOHSIUNG, TAIWAN         -15.7%         1,981,000       2,350,000
                                                                                                                                                                                                TOP 20 TOTAL ATTENDANCE 2017                                                    67,322,000 60,449,000
                                                                                                                                                                                                TOP 20 TOTAL ATTENDANCE GROWTH 2016–17                            13.3% 67,322,000 59,396,000


     KEY                                                                                  GROWTH                                  Top 20 museums Asia-Pacific
                                                                                                                                   Top 20 museums worldwide
                                                                                          30
                                       Circles represent size of attendance at ranked

                                                                                                                                                                                               13.3%                               67.3m                          59.4m
            0%–4.9%

                      5%–9.9%




                                       parks at the geography indicated. Slices within
                                       circles represent proportion of attendance       15
                                10%+
     < 0%




                                       at the geography from the ranked museum
                                       indicated by number. Shading indicates            0
                                       attendance growth at the ranked museum                                                                                                                  Top 20 museums Asia-Pacific         Top 20 museums                 Top 20 museums
                                       versus all other ranked museums.                -15                                                                                                     attendance growth 2016–17           Asia-Pacific attendance 2017   Asia-Pacific attendance 2016
                                                                                               2012–13       2013–14        2014–15                    2015–16      2016–17
                                                                                               27.6%          9.1%           -0.4%                      3.1%         13.3%
                                                                                                                                                                                 Exhibit 11
70                                                                                                                                                               © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                                     71
                                                                                              Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 38 of 41 Page ID
     TOP 20                                                                                                                     #:35722

     MUSEUMS
     EMEA                                                                           AMSTERDAM. NETHERLANDS




                                                                                                                                                                                                                                                                                ATTENDANCE


                                                                                                                                                                                                                                                                                                ATTENDANCE
                                                                                    4.4m




                                                                                                                                                                                                                                                                                                FREE/PAID
                                                                                                                                                                                                                                                                 % CHANGE
                                                                                                                                                                                                 LOCATION
                                                                                                                                                                                                 MUSEUM
                                                             EDINBURGH, U.K.                                            ST PETERSBURG, RUSSIA
                                                             2.2m                                                       4.2m




                                                                                                                                                                                                 RANK




                                                                                                                                                                                                                                                                                2017


                                                                                                                                                                                                                                                                                                2016
                                                                                    2 MUSEUMS
     LONDON, U.K.
                                                             1 MUSEUM                                                   1 MUSEUM
     28.3m                                                                           18 15                                                         MOSCOW, RUSSIA                                 1 LOUVRE, PARIS, FRANCE                                       9.5%         8,100,000       7,400,000
     6 MUSEUMS                                                   17                                                         7
                                                                                                                                          20       2.0m                                           2 VATICAN MUSEUMS, VATICAN, VATICAN CITY                      5.9%         6,427,000       6,067,000
                                                                                                                                                   1 MUSEUM
            9
                           11                  3                                                                                                                                                  3 BRITISH MUSEUM, LONDON, U.K.                               -8.0%         5,907,000       6,420,000

                                                                                                                           OŚWIĘCIM, POLAND                                                       4 TATE MODERN, LONDON, U.K.                                  -3.1%         5,656,000       5,839,000
                                                     4
            6                     5                                                                                19      2.1m                                                                   5 NATIONAL GALLERY, LONDON, U.K.                            -16.5%         5,229,000       6,263,000
                                                                                                                           1 MUSEUM
                                                                                                                                                                                                  6 NATURAL HISTORY MUSEUM, LONDON, U.K.                      -4.1%          4,435,000       4,624,000
                                                                                                                                                                                                  7 STATE HERMITAGE, ST PETERSBURG, RUSSIA                     2.5%          4,220,000       4,119,000
                 14                                                                                           FLORENCE, ITALY
                                                                                                                                                                                                  8 REINA SOFIA, MADRID, SPAIN                                  6.9%         3,897,000       3,647,000
        12
                10
                                          1
                                                                                    2
                                                                                                    16        2.2m                                                                                9 VICTORIA & ALBERT MUSEUM, LONDON, U.K.                    25.4%          3,790,000       3,022,000
                                                                                                              1 MUSEUM
                                                                                                                                                                                                  10 CENTRE POMPIDOU, PARIS, FRANCE                            2.2%          3,371,000       3,300,000
     PARIS, FRANCE                                          13        8        VATICAN, VATICAN CITY
     17.1m                                                                     6.4m                                                                                                               11 SCIENCE MUSEUM (SOUTH KENSINGTON), LONDON, U.K.            0.2%         3,251,000       3,246,000
     4 MUSEUMS                                            MADRID, SPAIN        1 MUSEUM                                                                                                           12 MUSEE D'ORSAY, PARIS, FRANCE                               5.9%         3,178,000       3,000,000
                                                          6.7m                                                                                                                                    13 MUSEO NACIONAL DEL PRADO, MADRID, SPAIN                   -6.9%         2,824,000       3,034,000
                                                          2 MUSEUMS
                                                                                                                                                                                                  14 CITE DES SCIENCES ET DE L'INDUSTRIE, PARIS, FRANCE       11.7%          2,439,000       2,183,000
                                                                                                                                                                                                  15 VAN GOGH MUSEUM, AMSTERDAM, NETHERLANDS                    7.6%         2,260,000       2,100,000
                                                                                                                                                                                                  16 GALLERIA DEGLI UFFIZI, FLORENCE, ITALY                     7.3%         2,200,000       2,050,000
                                                                                                                                                                                                  17 NATIONAL MUSEUM OF SCOTLAND, EDINBURGH, U.K.             19.7%          2,166,000       1,810,000
                                                                                                                                                                                                  18 RIJKSMUSEUM, AMSTERDAM, NETHERLANDS                       -1.8%         2,160,000       2,200,000
                                                                                                                                                                                                  19 AUSCHWITZ-BIRKENAU MUSEUM, OSWIECIM, POLAND               2.3%          2,100,000       2,053,000
                                                                                                                                                                                                  20 STATE TRETYAKOV GALLERY, MOSCOW, RUSSIA                  -13.0%         2,024,000       2,326,000
                                                                                                                                                                                                   TOP 20 TOTAL ATTENDANCE 2017                                             75,634,000 74,703,000
                                                                                                                                                                                                   TOP 20 TOTAL ATTENDANCE GROWTH 2016–17                       1.1% 75,634,000 74,842,000


     KEY                                                                                                 GROWTH                                        Top 20 museums EMEA
                                                                                                                                                   Top 20 museums worldwide
                                                                                                         10
                                                         Circles represent size of attendance at ranked

                                                                                                                                                                                                  1.1%                                 75.6m                  74.8m
                 0%–4.9%

                                5%–9.9%




                                                         parks at the geography indicated. Slices within
                                                         circles represent proportion of attendance       5
                                              10%+
     < 0%




                                                         at the geography from the ranked museum
                                                         indicated by number. Shading indicates           0
                                                         attendance growth at the ranked museum                                                                                                   Top 20 museums EMEA                  Top 20 museums         Top 20 museums
                                                         versus all other ranked museums.                -5                                                                                       attendance growth 2016–17            EMEA attendance 2017   EMEA attendance 2016
                                                                                                                2012–13         2013–14    2014–15        2015–16      2016–17
                                                                                                                 4.6%            0.8%          -1.7%       0.9%         1.1%
                                                                                                                                                                                    Exhibit 11
72                                                                                                                                                                  © 2018 TEA / AECOM       © 2018 TEA / AECOM                                                                                              73
                                                Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 39 of 41 Page ID
     ABOUT THE STUDY                                                              #:35723
                                                                                                                         FREQUENTLY ASKED QUESTIONS
     Methodology and evolution of the TEA/             The global market is studied as a whole,
     AECOM Theme Index and Museum Index                and each of its main regions is also studied                      Why should parks share their numbers?                   yet reports that numbers are stable or growing,
                                                       separately: the Americas, EMEA, and Asia.                         When operators share their information, it              the numbers are suspect. Moreover, it’s not the
     This is the twelfth annual Theme Index and                                                                          is good for the industry. It ties directly into         kind of secret that can be kept for long. People
     Museum Index collaboration between the            For a theme park or water park to be included                     re-investing wisely in ways that bring in more          move from one operator to another and they
     Themed Entertainment Association (TEA)            in the report, at a minimum the property must                     attendance and more repeat visitation, driving          take that knowledge with them. Consultants are
     and AECOM, although the study itself has          be gated (entry ticket required) and the park                     revenue and profits. Tracking differences and           called upon to help interested parties evaluate
     been in existence for much longer. The report     generally must be focused on the visitor                          fluctuations in attendance helps the industry           ongoing operations as well as potential new
     has evolved over the years, starting as just      experience. To be included in the top theme                       recognize what drives changes in attendance.            investments and activities.
     a report on major U.S. theme parks, with          park groups list, an operator must have theme                     Knowing what works, what doesn’t work — and
     additional regions (EMEA, Asia, Latin America)    parks in its portfolio in which it has controlling                where and why — allows operators to make                In other words, over-reporting will eventually
     and attraction types (water parks, museums)       ownership or that are branded by the operator                     wise investment decisions and to know what              come to a point of correction. Our advice is
     added over time. The report represents a          (i.e., licensed).                                                 results can be expected. That’s the heart               to trust the process.
     significant body of international research                                                                          of market and feasibility analysis.
     and annual tracking.                              Due to differences in reporting across                                                                                    How do you estimate figures for individual
                                                       operators and regions, there is some variation                    Do some operators exaggerate in order                   parks and museums that don’t report them?
     Inclusion in the annual Theme Index and           in the time periods for which figures are
                                                                                                                         to look more successful? What can you                   Fortunately, with more than 60-years
     Museum Index is now seen as a benchmark           reported. Unless otherwise noted, figures for
                                                                                                                         do about that?                                          experience working in the attractions industry,
     of success among operators, parks, and            North America and Europe are calendar year
                                                                                                                         Our role is to share what the industry operators        AECOM’s Economics practice has a strong
     museums. Every year AECOM and TEA                 figures, while most figures for Asia-Pacific are
                                                                                                                         say officially or, if that information is not           understanding of what drives performance at
     hear from parks and museums desiring to           fiscal year figures. In Asia-Pacific, for those
                                                                                                                         provided, to share our best professional                the park level and a robust process to estimate
     share their attendance increases and earn         parks/museums with a fiscal year ending from
     a place on the list. Those who believe their      June 30th to December 31st, we use the                            estimate. It’s possible that some are over-             attendance where necessary. The following
     properties should be included in the report       current fiscal year number in our tables, while                   reporting their numbers. We can’t control that.         outlines our general process:
     are encouraged to contact the AECOM office        for those parks/museums with a fiscal year                        However, all of the major operators are publicly
     in their region, after studying the criteria      ending early in the year, for example on March                    owned and therefore obliged to report financial         – We start by reviewing publicly available
     for consideration given below. The more           31st, we use the following fiscal year number                     performance information at the corporate level,           information about the performance of the
     feedback and information we receive, the          in our tables. By way of example, Hong Kong                       even if they don’t break it down to the park level.       multi-park/attraction operators and also
     more accurate this report will become.            Ocean Park’s fiscal year ends June 30, 2017,                                                                                the individual parks/museums. We also
                                                       so we use fiscal year 2017 in our 2017 table,                     Over-reporting may get an operator                        review information that we have collected
     AECOM obtains the figures used to create          while Tokyo Disneyland’s fiscal year ends on                      temporarily higher on the list than its                   as part of the previous year’s report and
     the TEA/AECOM Theme Index and Museum              March 31, so we use fiscal year 2018 in our                       competitors, but it will cause problems, some             throughout the year.
     Index through a variety of sources, including     2017 table.                                                       in the near term and others down the road. In
     statistics furnished directly by the operators,                                                                     the near term, if attendance is up but revenues         – Where park/museum-level information
     historical numbers, financial reports, the                                                                          or profitability are not, it raises questions. In the     is missing, we then ask the multi-park
     investment banking community, local tourism                                                                         longer term, eventually, they’ll hit a point where        operators and the individual parks/
     organizations, and professional estimates                                                                           the numbers are too far off to be believable.             museums to provide us with their
     where necessary.                                                                                                    Misrepresenting also complicates the picture              attendance figures, and many of
                                                                                                                         if the company eventually goes public, or                 them do so directly.
                                                                                                                         is acquired or wants to sell off an individual
                                                                                                                         property. Operators know this.                          – Where we do not receive specific park/
                                                                                                                                                                                   museum-level figures from the operator, we
                                                                                                                         Misreporting also raises false expectations.              use a detailed methodology that considers
                                                                                                                         If you’re trying to make an investment                    the following: historic attendance trends
                                                                                                                         decision and forecast future performance,                 at the park/museum; generally available
                                                                                                                         you need accurate information. If a property              information on the park/museum and/or
                                                                                                                         is not investing in regular improvements,                 operator; park/museum changes, such as

                                                                                                            Exhibit 11
74                                                                                                                                                                                                                                  75
                                                  Case 2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 40 of 41 Page ID
        new rides, areas, shows, exhibits, ticket       to help correctly position and right-size
                                                                                                  #:35724 Why do you focus on the top‑ How do you account for the performance of
        prices, intellectual property connections,        parks and museums to match their market                     attended parks and museums?                       operators of numerous smaller attractions
        etc.; general economy of the nation and           potential and optimize their financial                      The top-attended parks and museums are            that don’t make the lists, but that are still
        the specific metropolitan area; tourism           performance. In addition, we regularly                      a clear indicator of the overall state of the     large operators?
        trends nationally and in the metropolitan         speak at industry events, such as those                     industry and associated trends. In addition,      The two operators that most readily come to
        area; for parks, weather trends in the            organized by TEA, IAAPA, WWA, AAM,                          trends and activities at the top-attended parks   mind here are Merlin Entertainments Group
        area, particularly during peak periods; the       AZA, ULI, and many others, about industry                   and museums signal both what is currently         and Parques Reunidos, both of which do make
        performance of nearby parks/museums and           trends, and also contribute to articles to                  occurring in the industry more broadly, as        the Top 10 Theme Park Groups Worldwide
        other attractions; media coverage about the       industry publications and in more general                   well as what is likely to occur in the future,    list. In the case of Merlin Entertainments
        operator/park/museum; and select factors          media publications.                                         particularly in such areas as investment,         Group, they are the second most attended
        as relevant.                                                                                                  technology, IP, marketing, facility spending,     operator globally with attendance of 60.0
                                                       What causes wide swings in                                     visitor spending and behavior. This is also why   million in 2017, around one-third of which
     – Park/museum operators are also given            performance at parks and museums?                              the top-attended parks and museums tend to        occurred at larger parks, with most of these
       the opportunity to review and comment           As can be seen from the process outlined                       be the most-watched by the media as well as       located in the EMEA region (e.g., LEGLOLAND
       on AECOM’s estimate before the Theme            above, there are many factors affecting the                    the industry. The report currently lists more     Windsor, LEGOLAND Billund, Alton Towers,
       Index and Museum Index are finalized and        performance of a park or museum, including                     than 200 parks and museums, the result of a       etc.). However, about two-thirds of Merlin’s
       published. Of those that don’t provide          past performance, new offerings, the                           significant research, tracking and evaluation     attendance occurs in mid- and small-
       official figures at the park/museum             economy, tourism, weather, media coverage,                     effort on the part of our team.                   size attractions, particularly at “midway”
       level, we generally receive some form of        management, and more. Typically, large                                                                           attractions, most of which are situated in
       feedback regarding the individual parks/        changes in attendance, up or down, are driven                  Can we assume that the same dynamic               highly trafficked locations in well-known
       museums. Leadership at TEA (the Themed          by major changes in one or more of these                       of the top parks is playing out in the            locations, particularly top tourist destinations,
       Entertainment Association, which publishes      factors, with the relationship between the two                 smaller parks and museums?                        with highly recognized individual brands (e.g.,
       and helps edit the report) plays an important   frequently clear when examined in detail.                      Generally, the answer is yes, with attractions    Madame Tussauds, SeaLife, the Dungeons,
       role here, encouraging responses.                                                                              of all types and scales facing many of the        etc.). Similarly, with 20.6 million visitors in
                                                       How is a water park defined for the                            same ongoing challenges, which include            2017, Parques Reunidos was the tenth most
     – As the leading provider of business             purposes of the Theme Index?                                   meeting visitor expectations, hiring and          attended operator globally, with a strategy
       planning studies worldwide for attractions,     A water park must have a minimum of three                      retaining good management and staff,              of focusing largely on a wide variety of
       our group also works frequently with all of     water slides / flumes, a wave pool, retail and                 efficient operations, understanding and           attraction types, including amusement
       the major operators, parks, and museums,        food areas, and at least two of the following                  applying new technology, addressing the           parks, zoos, aquariums, and IECs, primarily
       providing us with the opportunity to            other elements: tube rides; free-form pool;                    need for continuous reinvestment, and the         located in the EMEA region, but with a growing
       periodically compare our estimates with         lazy river; and kids water play area. In Asia                  like. That said, smaller and more regional        portfolio in North America (via its subsidiary
       actual exact figures. We use this to refine     and America, the water parks are defined as                    venues have their own unique place in the         Palace Entertainment). Clearly both Merlin
       our methodology where necessary.                outdoor facilities. If a water park also has a                 market. They have distinct challenges when        Entertainments and Parques Reunidos have
                                                       separate spa facility, only the entertainment-                 it comes to marketing, investment and             developed effective strategies to attract large
     – As part of our active work in these             related attendance is factored into our study.                 guest retention, making the most of smaller       numbers of visitors overall to their respective
       markets and our awareness of what drives                                                                       budgets, and differentiating themselves           attraction portfolios, but a combination of
       performance and the macroeconomics of           Why aren’t other attraction types                              from other leisure options competing for          factors such as their location, focus, and scale,
       different countries, we visit the parks and     included, such as zoos and aquariums,                          visitors’ time and money. How they respond        inhibits most of their properties from reaching
       museums, watching for new development           observation experiences, and sports                            to those challenges often sets an example         levels for inclusion in the Theme Index.
       and trends. We help to bring professional       and performance venues?                                        of creativity, innovation, leadership and/
       processes to the industry so that a higher      The report has evolved over the years, starting                or economic stimulus that influences the
       level of quality can be transmitted from        as just a report on major U.S. theme parks,                    rest of the sector — many such examples
       more developed markets into emerging            with additional regions (EMEA, Asia, Latin                     have appeared in the annual slate of TEA
       markets. We frequently work for operators       America) and attraction types (water parks,                    Thea Awards recipients over the years.
       who are looking to enter the attractions        museums) added over time. That said, we are
       business, or to grow or improve their           indeed considering additional attraction types
       existing operations. We also team with          and will include these as interest is shown and
       attraction master planners and designers        resources allow.

                                                                                                         Exhibit 11
76                                                                                                                                                                                                                          77
2:15-cv-05346-CJC-E Document 496-12 Filed 04/12/21 Page 41 of 41 Pag
    TEA and AECOM express#:35725
                               thanks
    to the numerous park and museum
    operators who graciously and
    generously furnished attendance
    information, enabling this report
    to be as complete and accurate
    as possible.

    About AECOM
    AECOM is built to deliver a better world. We design, build, finance
    and operate infrastructure assets for governments, businesses
    and organizations in more than 150 countries. As a fully integrated
    firm, we connect knowledge and experience across our global
    network of experts to help clients solve their most complex
    challenges. From high-performance buildings and infrastructure,
    to resilient communities and environments, to stable and
    secure nations, our work is transformative, differentiated and
    vital. A Fortune 500 firm, AECOM had revenue of approximately
    $18.2 billion during fiscal year 2017.

    See how we deliver what others can only imagine at aecom.com
    and @AECOM.


    About TEA
    The TEA (Themed Entertainment Association) is an international,
    nonprofit membership association founded in 1991 and based in
    Burbank, CA USA. TEA’s 1500+ member companies encompass
    some 14,000 creative specialists working in 40 different
    countries. TEA presents the annual Thea Awards and the TEA
    Summit and hosts the SATE conference on Experience Design.
    TEA also produces a variety of print and electronic publications,
    and is pleased to collaborate with AECOM every year on the
    TEA/AECOM Theme Index and Museum Index. TEA has four
    regional Divisions serving the industry worldwide.

    Visit www.TEAconnect.org. On Twitter: @tea_connect.




    This version of the Theme and Museum Index
    and previous versions back to 2006 can be
    downloaded at the following links:

    aecom.com/theme‑index
    teaconnect.org/resources/theme‑index                                  v1.0
                                              Exhibit 11
